Exhibit 10.3

 

Execution Version

 

 

RECEIVABLES TRANSFER AGREEMENT

 

by and among

 

TSPC, INC.,

 

as Transferor,

 

TRIMAS CORPORATION,

 

individually,
as Collection Agent,

 

TRIMAS COMPANY, LLC

 

individually,
as Guarantor,

 

THE PERSONS PARTY HERETO FROM TIME TO TIME AS PURCHASERS

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

Dated as of December 29, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Other Terms

1

SECTION 1.03.

Computation of Time Periods

1

 

 

 

ARTICLE II Purchases and Settlements

2

 

 

 

SECTION 2.01.

Facility

2

SECTION 2.02.

Transfers; Eligible Receivables

2

SECTION 2.03.

[Intentionally Deleted]

4

SECTION 2.04.

Monthly Payment Dates

4

SECTION 2.05.

Reinvestment Procedures

4

SECTION 2.06.

Liquidation Settlement Procedures

4

SECTION 2.07.

Change of Commitments

5

SECTION 2.08.

Fees

7

SECTION 2.09.

Protection of Ownership Interest of the Purchasers

7

SECTION 2.10.

Deemed Collections; Application of Payments

8

SECTION 2.11.

Payments and Computations, etc.

9

SECTION 2.12.

Settlement Statements

9

SECTION 2.13.

[Intentionally Deleted.]

9

SECTION 2.14.

Right of Setoff

9

SECTION 2.15.

Sharing of Payments, etc.

10

SECTION 2.16.

[Intentionally Deleted]

10

SECTION 2.17.

[Intentionally Deleted]

10

SECTION 2.18.

Illegality

10

SECTION 2.19.

Inability to Determine the LMIR

11

SECTION 2.20.

Indemnification

11

SECTION 2.21.

Indemnity for Reserves and Expenses

14

SECTION 2.22.

Indemnity for Taxes

16

SECTION 2.23.

Other Costs, Expenses and Related Matters

17

SECTION 2.24.

Purchasers

18

SECTION 2.25.

Use of Historical Data

18

 

 

 

ARTICLE III Representations and Warranties

18

 

 

 

SECTION 3.01.

Representations and Warranties of the Transferor

18

 

 

 

ARTICLE IV Conditions Precedent

22

 

 

 

SECTION 4.01.

Conditions to Effectiveness

22

SECTION 4.02.

Conditions to Initial Incremental Transfer

23

SECTION 4.03.

Conditions to Each Transfer

24

 

 

 

ARTICLE V Covenants

25

 

 

 

SECTION 5.01.

Affirmative Covenants of the Transferor

25

 

i

--------------------------------------------------------------------------------


 

SECTION 5.02.

Negative Covenants of the Transferor

31

 

 

 

ARTICLE VI Administration and Collections

34

 

 

 

SECTION 6.01.

Appointment of Collection Agent

34

SECTION 6.02.

Duties of Collection Agent

34

SECTION 6.03.

Rights After Designation of New Collection Agent

35

SECTION 6.04.

Representations and Warranties of the Collection Agent

36

SECTION 6.05.

Covenants of the Collection Agent

37

SECTION 6.06.

Negative Covenants of the Collection Agent

38

SECTION 6.07.

Collection Agent Default

38

SECTION 6.08.

Responsibilities of the Transferor and the Sellers

39

 

 

 

ARTICLE VII Termination Events

40

 

 

 

SECTION 7.01.

Termination Events

40

SECTION 7.02.

Remedies Upon the Occurrence of a Termination Event

42

 

 

 

ARTICLE VIII The Administrative Agent

42

 

 

 

SECTION 8.01.

Appointment

42

SECTION 8.02.

Delegation of Duties

43

SECTION 8.03.

Exculpatory Provisions

43

SECTION 8.04.

Reliance by Administrative Agent

43

SECTION 8.05.

Notice of Collection Agent Default

44

SECTION 8.06.

Non-Reliance on the Administrative Agent and Other Purchasers

44

SECTION 8.07.

Indemnification

44

SECTION 8.08.

The Administrative Agent in Its Individual Capacity

45

SECTION 8.09.

Resignation of Administrative Agent; Successor Administrative Agent

45

 

 

 

ARTICLE IX Limited Guaranty

46

 

 

 

SECTION 9.01.

Guaranty of Obligations

46

SECTION 9.02.

Validity of Obligations; Irrevocability

46

SECTION 9.03.

Several Obligations

47

SECTION 9.04.

Subrogation Rights

47

SECTION 9.05.

Rights of Set-Off

47

SECTION 9.06.

Representations and Warranties

47

 

 

 

ARTICLE X Miscellaneous

48

 

 

 

SECTION 10.01.

Term of Agreement

48

SECTION 10.02.

Waivers; Amendments

49

SECTION 10.03.

Notices

49

SECTION 10.04.

Governing Law; Submission to Jurisdiction; Integration

51

SECTION 10.05.

Severability; Counterparts

51

SECTION 10.06.

Successors and Assigns

51

SECTION 10.07.

Confidentiality

53

SECTION 10.08.

Characterization of the Transactions Contemplated by the Agreement

54

SECTION 10.09.

Limitation on the Termination of Sellers

55

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule A

Definitions

Schedule B

Purchasers and their Commitments

Exhibit A

Credit and Collection Policy

Exhibit B

Lock-Box Accounts

Exhibit C

Fiscal Months

Exhibit D

Form of Interim Report

Exhibit E

Form of Monthly Report

Exhibit F

Form of Transfer Notice

Exhibit G

Form of Reduction Notice

Exhibit H

Trade Names

Exhibit I

Form of Secretary’s Certificate

Exhibit J

Form of Transfer Supplement

 

iii

--------------------------------------------------------------------------------


 

RECEIVABLES TRANSFER AGREEMENT

 

RECEIVABLES TRANSFER AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”), dated as of December 29,
2009, by and among TSPC, INC., a Nevada corporation, as transferor (in such
capacity, the “Transferor”), TRIMAS CORPORATION (“TriMas Corp.”), a Delaware
corporation, individually, as collection agent (in such capacity, the
“Collection Agent”), TRIMAS COMPANY LLC (“TriMas LLC”), a Delaware limited
liability company, individually, as guarantor under the Limited Guaranty set
forth in Article IX (in such capacity, the “Guarantor”), the several financial
institutions identified on Schedule B and their respective permitted successors
and assigns (the “Purchasers”; each, individually, a “Purchaser”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (“Wachovia”), as
administrative agent for the benefit of the Purchasers (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Transferor may desire to convey, transfer and assign to the
Purchasers from time to time, undivided percentage interests in its accounts
receivable, and each of the Purchasers hereby severally agrees to accept its Pro
Rata Share of each such conveyance, transfer and assignment of such undivided
percentage interests, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.    Certain Defined Terms.  Capitalized terms used herein shall
have the meanings assigned to such terms in, or incorporated by reference into,
Schedule A attached hereto, which Schedule A is incorporated by reference
herein.

 

SECTION 1.02.    Other Terms.  Except as otherwise expressly provided herein,
all terms of an accounting or a financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if TriMas
Corp. or the Transferor notifies the Administrative Agent that TriMas Corp. or
the Transferor requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies TriMas Corp. or the Transferor that the Required Purchasers
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

SECTION 1.03.    Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date,

 

--------------------------------------------------------------------------------


 

the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding,” and the word “within” means “from and excluding a
specified date and to and including a later specified date.”

 

ARTICLE II

Purchases and Settlements

 

SECTION 2.01.    Facility.  Upon the terms and subject to the conditions set
forth in this Agreement, the parties hereto establish a receivables financing
facility.  The Purchasers’ several obligations to make purchases from the
Transferor hereunder shall terminate on the Termination Date.  Notwithstanding
anything to the contrary contained herein or in the other Transaction Documents,
no Purchaser shall be obligated to provide the Transferor with funds in an
amount that would exceed such Purchaser’s unused Commitment then in effect, and
the failure of any Purchaser to make its Pro Rata Share of such purchase
available to the Transferor (subject to the terms and conditions set forth
herein) shall not relieve any other Purchaser of its obligations hereunder.

 

SECTION 2.02.    Transfers; Eligible Receivables.

 

(a) Incremental Transfers.  From time to time prior to the Termination Date,
upon the terms and subject to the conditions set forth herein and in the other
Transaction Documents, the Transferor may make a conveyance, transfer and
assignment to the Purchasers of an undivided percentage ownership interest in
the Receivables, together with Related Security, Collections and Proceeds with
respect thereto (each, an “Incremental Transfer”) at the Transfer Price, without
recourse except as provided herein, and each of the Purchasers severally agrees
to fund its Pro Rata Share of each requested Incremental Transfer, provided,
however, that after giving prospective effect to the funding of the Transfer
Price for any Incremental Transfer and the payment to the Transferor of such
Transfer Price, each of the conditions precedent in Article IV of this Agreement
shall be satisfied (with respect to the initial Incremental Transfer) or each of
the conditions precedent in Section 4.03 shall be satisfied (in the case of all
subsequent Incremental Transfers).

 

The Transferor shall, by telecopied or electronic notice to the Administrative
Agent in the form of Exhibit F hereto (each, a “Transfer Notice”), offer to make
an Incremental Transfer at least one (1) Business Day prior to the proposed date
thereof.  Each such notice shall specify (x) the desired Transfer Price (which
shall be at least $1,000,000 per Purchaser or an integral multiple of $100,000
in excess thereof) or, to the extent that the then available unused portion of
the Facility Limit is less than such amount, such lesser amount equal to such
available portion of the Facility Limit; and (y) the desired date of such
Incremental Transfer which shall be a Business Day.  Each Incremental Transfer
shall be subject to the condition precedent that the Collection Agent shall have
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, all Settlement Statements required to be delivered as of
the date of the applicable Transfer Notice, together with such other additional
information as the Administrative Agent may reasonably request. The
Administrative Agent will promptly notify the Purchasers of the Administrative
Agent’s receipt of any Transfer Notice.

 

2

--------------------------------------------------------------------------------


 

Each Transfer Notice shall be irrevocable and binding on the Transferor, and the
Transferor shall indemnify the Purchasers against any loss or expense incurred
by the  Purchasers, either directly or indirectly, as a result of any failure by
the Transferor to complete such Incremental Transfer, including, without
limitation, any loss or expense incurred by the  Purchasers by reason of the
liquidation or reemployment of funds acquired by the Purchasers to fund such
Incremental Transfer.

 

On the day of each Incremental Transfer, each Purchaser participating in such
purchase shall deposit to the Transferor’s account, in immediately available
funds, an amount equal to its Pro Rata Share of the Transfer Price for such
Incremental Transfer.  No Purchaser shall have any responsibility for the
failure of any other Purchaser to make any such deposit.

 

(b)           Reinvestment Transfers.  On each Business Day occurring after the
initial Incremental Transfer hereunder and prior to the Termination Date, the
Transferor may convey, transfer and assign to each Purchaser, and each Purchaser
shall purchase from the Transferor, an undivided percentage ownership interest
in each and every Receivable, together with Related Security, Collections and
Proceeds with respect thereto, to the extent that Collections are available for
such Transfer in accordance with Section 2.05 hereof.  The Transferor agrees to
maintain, at all times prior to the Termination Date, a Net Receivables Balance
in an amount at least sufficient to maintain (pursuant to Section 2.06) the
Percentage Interest at an amount not greater than the Maximum Percentage
Interest.  Accordingly, the maximum amount of funding that the Transferor may
obtain on the Initial Incremental Transfer Date or at any time thereafter shall
be equal to the maximum Net Investment that would not exceed the Facility Limit
and would not cause the Percentage Interest to exceed the Maximum Percentage
Interest.

 

(c)           All Transfers.  Each Transfer shall constitute a purchase of
undivided percentage ownership interests in each and every Receivable, together
with Related Security, Collections and Proceeds with respect thereto, then
existing, as well as in each and every Receivable, together with Related
Security, Collections and Proceeds with respect thereto, which arises at any
time after the date of such Transfer.  The applicable Purchasers’ aggregate
undivided percentage ownership interest in the Receivables, together with the
Related Security, Collections and Proceeds with respect thereto, shall equal the
Percentage Interest in effect from time to time.  By accepting any conveyance,
transfer and assignment of ownership interests in the Receivables hereunder,
none of the Purchasers nor the Administrative Agent assumes or shall have any
obligations or liability under any of the applicable Contracts, all of which
shall remain the obligations and liabilities of the Sellers.  Such purchases
from the Transferor by the Purchasers shall be made in accordance with their
respective Pro Rata Shares.

 

(d)           Percentage Interest.  The Percentage Interest shall be initially
computed as of the opening of business of the Collection Agent on the Initial
Incremental Transfer Date.  Thereafter, until the Termination Date, the
Percentage Interest shall be automatically recomputed as of the close of
business of the Collection Agent on each day (other than a day after the
Termination Date).  The Percentage Interest shall remain constant from the time
as of which any such computation or recomputation is made until the time as of
which the next such recomputation, if any, shall be made.  At all times on and
after the Termination Date until the date on which the Net Investment has been
reduced to zero and all accrued Discount, Servicing Fees and all other Aggregate
Unpaids have been paid in full, the Percentage Interest shall equal 100%.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.03.    [Intentionally Deleted].

 

SECTION 2.04.    Monthly Payment Dates.  Notwithstanding the limitation on
recourse under Section 2.01 hereof, on each Monthly Payment Date, (a) the
Transferor shall pay to the Administrative Agent, for distribution to the
Purchasers, all accrued and unpaid Discount, all accrued and unpaid Fees for the
calendar month (or portion thereof) then most recently ended and all other
Aggregate Unpaids (other than Net Investment), if any, that are then due and
owing, and (b) the Transferor shall pay to the Collection Agent the accrued and
unpaid Servicing Fee for the calendar month (or portion thereof) then most
recently ended.  Nothing in this Agreement or the other Transaction Documents
shall limit in any way the obligations of the Transferor to pay the amounts set
forth in this Section 2.04.

 

SECTION 2.05.    Reinvestment Procedures.  (a) On each Business Day after the
date of any Incremental Transfer but prior to the Termination Date, and provided
that Section 2.06 shall not then be applicable, the Collection Agent shall, out
of the Percentage Interest of Collections received on or prior to such day and
not previously set aside or paid:

 

(i)            apply the balance of such Percentage Interest of Collections
remaining after payment of amounts (if any) due and owing on such date pursuant
to Section 2.04 to the purchase of additional undivided percentage interests in
each Receivable pursuant to Section 2.02(b) hereof; and

 

(ii)           remit the balance, if any, of such Percentage Interest of
Collections remaining after the applications provided in clause (i) to the
Transferor or its designee.

 

(b)           Collections remitted to the Transferor shall be available for the
ordinary business purposes of the Transferor or otherwise, subject to the
provisions of the Transaction Documents.

 

SECTION 2.06.    Liquidation Settlement Procedures.

 

(a) If on any Interim Settlement Date on or prior to the Termination Date, the
Percentage Interest is greater than the Maximum Percentage Interest, then the
Transferor shall immediately pay to the Administrative Agent, for distribution
to the Purchasers, from previously received Collections, an amount that, when
applied to reduce the Net Investment, will result in a Percentage Interest less
than or equal to the Maximum Percentage Interest, to be allocated to each
Purchaser based on its Pro Rata Share.  Such amount shall be applied to reduce
the Net Investment.

 

(b)           On the Termination Date and on each day thereafter and on each day
on which a Potential Termination Event has occurred and is continuing, the
Collection Agent shall deposit to the Administrative Agent’s Account, for the
benefit of the Purchasers, the Percentage Interest of all Collections received
on such day, and the Administrative Agent shall distribute such funds in the
following order of priority:

 

(i)            first, if TriMas Corp. or any Affiliate of TriMas Corp. is not
then the Collection Agent to the Collection Agent’s account, in payment in full
of the Servicing Fee payable to the Collection Agent;

 

4

--------------------------------------------------------------------------------


 

(ii)           second, in payment in full of the accrued Discount and all Fees
payable by the Transferor;

 

(iii)          third, in reduction of the Net Investment to zero;

 

(iv)          fourth, in payment in full of all other Aggregate Unpaids not
covered in clauses (i) through (iii) above; and

 

(v)           fifth, if TriMas Corp. or any Affiliate or stockholder of TriMas
Corp. is the Collection Agent, to its account as Collection Agent, in payment of
the Servicing Fee payable to such Person as Collection Agent.

 

The Administrative Agent, upon its receipt of such amounts in the Administrative
Agent’s Account, shall distribute such amounts to the Purchasers entitled
thereto; provided that if the Administrative Agent shall have insufficient funds
to pay all of the above amounts in full on any such date, the Administrative
Agent shall pay such amounts in the order of priority set forth above and, with
respect to any such category above for which the Administrative Agent shall have
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to such Persons) among all such Persons
entitled to payment thereof.

 

(c)           Following the date on which the Net Investment has been reduced to
zero and all accrued Discount, Fees, Servicing Fees and all other Aggregate
Unpaids have been paid in full, (i) the Percentage Interest shall equal zero,
(ii) the Administrative Agent, on behalf of the Purchasers, shall be considered
to have reconveyed to the Transferor all of the Purchasers’ right, title and
interest in, to and under the Receivables and Related Security, Collections and
Proceeds with respect thereto, and (iii) the Administrative Agent, on behalf of
the Purchasers, shall execute and deliver to the Transferor, at the Transferor’s
expense, such documents or instruments as are necessary to terminate the
Purchasers’ respective interests in the Receivables and Related Security,
Collections and Proceeds with respect thereto.  Any such documents shall be
prepared by or on behalf of the Transferor.

 

(d)           The Transferor may, by delivery of a Reduction Notice to the
Administrative Agent and each Purchaser by telecopy, at any time and from time
to time reduce the Net Investment, in whole or in part, upon at least one
(1) Business Day’s prior notice to the Administrative Agent before 11:00 a.m.,
New York City time; provided, however, that each partial reduction of the Net
Investment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,000,000 in the aggregate.  Upon the date specified in such
Reduction Notice for such reduction, the Transferor shall immediately pay to
each of the Purchasers, from previously received Collections, an amount equal to
its Pro Rata Share of such targeted reduction.

 

SECTION 2.07.    Change of Commitments.  (a)  Reduction of Commitments.  Upon
ten (10) Business Days written notice to the Administrative Agent, the
Transferor may reduce the Commitments of the Purchasers in an aggregate amount
equal to $5,000,000 or a whole multiple of $500,000 in excess thereof.  Upon any
such reduction, the Commitment of each Purchaser shall be reduced in an amount
equal to such  Purchaser’s Pro Rata Share of the amount of such reduction, and
the Facility Limit shall be reduced to the level of the reduced Aggregate

 

5

--------------------------------------------------------------------------------


 

Commitment.  Once reduced, the Commitments shall not be subsequently
reinstated.  The Commitment of each Purchaser shall be automatically reduced to
zero on the Commitment Expiry Date.

 

(b)           Increase of Commitments and Facility Limit.

 

(I)            THE TRANSFEROR MAY, BY WRITTEN NOTICE TO ADMINISTRATIVE AGENT,
FROM TIME TO TIME (WHICH NOTICE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD TO
THE PURCHASERS), REQUEST THAT THE FACILITY LIMIT BE INCREASED BY AN AMOUNT NOT
TO EXCEED THE FACILITY LIMIT INCREMENT AMOUNT IN EFFECT AT SUCH TIME.  SUCH
NOTICE SHALL SET FORTH THE AMOUNT OF THE REQUESTED INCREASE (WHICH SHALL AT
LEAST BE THE LESSER OF (X) $5,000,000 OR A GREATER INTEGRAL MULTIPLE OF $500,000
OR (Y) EQUAL TO THE REMAINING FACILITY LIMIT INCREMENT AMOUNT) AND THE DATE ON
WHICH SUCH INCREASE IS REQUESTED TO BECOME EFFECTIVE (WHICH SHALL BE NOT FEWER
THAN TEN (10) BUSINESS DAYS OR MORE THAN SIXTY (60) DAYS AFTER THE DATE OF SUCH
NOTICE AND WHICH, IN ANY EVENT, MUST BE AT LEAST SIX MONTHS PRIOR TO THE
COMMITMENT EXPIRY DATE) AND SHALL OFFER EACH PURCHASER THE OPPORTUNITY TO
INCREASE ITS COMMITMENT BY ITS PRO RATA SHARE OF THE PROPOSED INCREASE IN THE
FACILITY LIMIT.  EACH SUCH PURCHASER SHALL, BY NOTICE TO THE TRANSFEROR AND THE
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN TEN (10) BUSINESS DAYS AFTER THE DATE
ON WHICH THE ADMINISTRATIVE AGENT PROVIDES NOTICE TO THE PURCHASERS AS SET FORTH
ABOVE, EITHER AGREE TO INCREASE ITS COMMITMENT BY ALL OR A PORTION OF ITS PRO
RATA SHARE OF THE PROPOSED INCREASE (EACH PURCHASER SO AGREEING, AN “INCREASING
PURCHASER”) OR DECLINE TO INCREASE ITS COMMITMENT, AND ANY SUCH PURCHASER THAT
DOES NOT DELIVER SUCH A NOTICE WITHIN THE FOREGOING PERIOD OF FIVE (5) BUSINESS
DAYS SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT (EACH SUCH
PURCHASER SO DECLINING OR BEING DEEMED TO HAVE DECLINED, A “NON-INCREASING
PURCHASER”).  IF, AT THE END OF SUCH PERIOD OF TEN (10) BUSINESS DAYS, ALL OR
SOME OF SUCH PURCHASERS SHALL HAVE AGREED PURSUANT TO THE PRECEDING SENTENCE TO
INCREASE THEIR COMMITMENTS BY AN AMOUNT THAT IS LESS THAN THE AGGREGATE AMOUNT
REQUESTED BY THE TRANSFEROR (THE DIFFERENCE BETWEEN SUCH REQUESTED AMOUNT AND
THE AMOUNT AGGREGATE AMOUNT AGREED TO BY SUCH PURCHASERS, THE “UNSUBSCRIBED
AMOUNT”), THE TRANSFEROR MAY ARRANGE FOR ONE OR MORE BANKS OR OTHER ENTITIES
(ANY SUCH BANK OR OTHER ENTITY, AN “AUGMENTING PURCHASER”), WHICH MAY INCLUDE
ANY EXISTING PURCHASER, TO EXTEND COMMITMENTS OR INCREASE THEIR EXISTING
COMMITMENTS IN AN AGGREGATE AMOUNT UP TO THE UNSUBSCRIBED AMOUNT, AND THE
ADMINISTRATIVE AGENT WILL PROVIDE TO TRANSFEROR SUCH ASSISTANCE AS TRANSFEROR
REASONABLY MAY REQUEST IN ARRANGING FOR AUGMENTING PURCHASERS.  EACH PROPOSED
AUGMENTING PURCHASER, INCLUDING ANY THAT IS ALREADY A PURCHASER HEREUNDER, SHALL
BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD) AND THE TRANSFEROR.  EACH AUGMENTING PURCHASER
APPROVED BY THE ADMINISTRATIVE AGENT AND THE TRANSFEROR SHALL EXECUTE ALL SUCH
DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE
SUCH AUGMENTING PURCHASER’S COMMITMENT AND/OR ITS STATUS AS A PURCHASER
HEREUNDER.  SUBJECT TO THE MINIMUM REQUIREMENTS SET FORTH ABOVE, ANY INCREASE IN
THE COMMITMENTS MAY BE MADE IN AN AMOUNT WHICH IS LESS THAN THE INCREASE
REQUESTED BY THE TRANSFEROR

 

6

--------------------------------------------------------------------------------


 

IF THE TRANSFEROR IS UNABLE TO ARRANGE FOR, OR THE TRANSFEROR CHOOSES NOT TO
ARRANGE FOR, SUFFICIENT AUGMENTING PURCHASERS TO PROVIDE THE UNSUBSCRIBED
AMOUNT.

 

(II)           EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE
AGENT MAY TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE
THAT, AFTER GIVING EFFECT TO ANY INCREASE IN THE COMMITMENTS PURSUANT TO THIS
SECTION 2.07(B), THE TRANSFERRED INTEREST IS HELD BY THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE PURCHASERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES.  THIS MAY BE ACCOMPLISHED AT THE DISCRETION OF THE ADMINISTRATIVE AGENT
BY REALLOCATION OF THE TRANSFERRED INTEREST IN ITS BOOKS AND RECORDS.

 

(III)          NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE AGGREGATE
COMMITMENTS SHALL BECOME EFFECTIVE UNDER THIS SECTION 2.07(B) UNLESS ON THE
EFFECTIVE DATE OF SUCH INCREASE, THE CONDITIONS SET FORTH IN SECTION 4.03 SHALL
BE SATISFIED AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO
THAT EFFECT DATED SUCH DATE AND EXECUTED BY A RESPONSIBLE OFFICER OF THE
TRANSFEROR.

 

SECTION 2.08.    Fees.  To the extent not otherwise provided for by the
provisions of this Agreement, the Transferor shall pay to the Administrative
Agent, for its own account and the account of each Purchaser, the Fees specified
in the Fee Letter.

 

SECTION 2.09.    Protection of Ownership Interest of the Purchasers.  (a) The
Transferor will, and will cause each Seller to, from time to time, at its
expense, promptly execute and deliver all instruments and documents and take all
actions as may be necessary or as the Administrative Agent may reasonably
request in order to perfect or protect the Transferred Interest or to enable the
Administrative Agent or the Purchasers to exercise or enforce any of their
respective rights hereunder.  Without limiting the foregoing, the Transferor
will, and will cause each Seller to, upon the request of the Administrative
Agent or any of the Purchasers, in order to accurately reflect this purchase and
sale transaction, (x) execute and file such financing or continuation statements
or amendments thereto or assignments thereof (as permitted pursuant to
Section 10.06 hereof) as may be requested by the Administrative Agent for the
benefit of the Purchasers and (y) mark its respective master data processing
records and other documents with a legend describing the conveyance to the
Transferor (in the case of the Sellers) and the Administrative Agent for the
benefit of the Purchasers, of the Transferred Interest.  The Transferor shall,
and will cause the Sellers to, upon request of the Administrative Agent, obtain
such additional search reports as the Administrative Agent, for the benefit of
the Purchasers, shall reasonably request.  To the fullest extent permitted by
applicable law, the Administrative Agent shall be permitted to sign (if
required) and file continuation statements and amendments thereto and
assignments thereof without the Transferor’s or any Seller’s signature.  Carbon,
photostatic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.  The Administrative Agent is
hereby authorized to file a financing statement naming Transferor as the debtor
and/or seller and describing the collateral covered thereby as “all personal
property and the proceeds thereof”, “all assets and the proceeds thereof” or
words of similar effect.  The Administrative Agent and the Purchasers shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

 

7

--------------------------------------------------------------------------------


 

The Transferor shall not, and shall not permit any Seller to, change its
respective name (within the meaning of Section 9-507(c) of the Relevant UCC), or
jurisdiction of organization, form of organization, taxpayer identification
number or state organizational number, unless it shall have: (i) given the
Administrative Agent at least thirty (30) days’ prior notice thereof and
(ii) prepared at the Transferor’s expense and delivered to the Administrative
Agent all financing statements, instruments and other documents necessary to
preserve and protect the Transferred Interest or requested by the Administrative
Agent in connection with such change.  Any filings under the Relevant UCC or
otherwise that are occasioned by such change shall be made at the expense of the
Transferor.

 

(b)           The Collection Agent shall instruct, and shall cause the other
Sellers to instruct, all Obligors to cause all Collections to be deposited
directly with a Lock-Box Bank.  Any Lock-Box Account maintained by a Lock-Box
Bank pursuant to the related Lock-Box Agreement shall be under the exclusive
“control” (within the meaning of Section 9-104 of the Relevant UCC) of the
Administrative Agent which is hereby granted to the Administrative Agent by the
Transferor.  The Collection Agent shall be permitted to give instructions to the
Lock-Box Banks prior to delivery of a Collection Notice by the Administrative
Agent.  The Collection Agent shall not add any bank as a Lock-Box Bank to those
listed on Exhibit B attached hereto unless such bank has entered into a Lock-Box
Agreement.  The Collection Agent shall not terminate any bank as a Lock-Box Bank
unless the Administrative Agent shall have received sixty (60) days’ prior
notice of such termination.  If the Transferor, any Seller or the Collection
Agent receives any Collections, the Transferor or the Collection Agent, as
applicable, shall, or shall cause such Seller to, remit such Collections to a
Lock-Box Account within one (1) Business Day of receipt thereof.

 

(c)           The Transferor hereby pledges, assigns and transfers to the
Administrative Agent, for the benefit of the Purchasers, and hereby creates and
grants to the Administrative Agent, for the benefit of the Purchasers, a
security interest in the Lock-Box Accounts and all cash, checks and other
negotiable instruments, funds and other evidences of payment held therein.

 

SECTION 2.10.    Deemed Collections; Application of Payments.  (a) If on any day
a Receivable becomes a Diluted Receivable, the Transferor shall be deemed to
have received on such day a Collection of such Receivable in the amount of such
reduction or cancellation, and the Transferor shall pay to the Collection Agent
an amount equal to such reduction or cancellation (to the extent not netted
against the Purchase Price on such day pursuant to Section 3.01 of the
Receivables Purchase Agreement).  Any such amount shall be applied by the
Collection Agent as a Collection in accordance with Section 2.05 or 2.06 hereof,
as applicable.  The Net Investment shall be reduced by the amount of such
payment actually received by the Administrative Agent.

 

(b)           If on any day any of the representations or warranties in
Article III was or becomes untrue with respect to a Receivable or the nature of
the  Administrative Agent’s interest therein (each such Receivable, a “Fully
Diluted Receivable”), the Transferor shall be deemed to have received on such
day a Collection of such Receivable in full and the Transferor shall, on such
day, pay to the Collection Agent an amount equal to the Outstanding Balance of
such Receivable and such amount shall be allocated and applied by the Collection
Agent as a Collection allocable to the Transferred Interest in accordance with
Section 2.05 or 2.06 hereof, as

 

8

--------------------------------------------------------------------------------


 

applicable.  The Net Investment shall be reduced by the amount of such payment
actually received by the Administrative Agent.

 

(c)           Any payment by an Obligor in respect of any indebtedness owed by
it to the Transferor or the Seller shall, except as provided in paragraphs
(a) and (b) of this Section 2.10 or as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Purchasers, be applied as a Collection of any Receivable of such Obligor
included in the Transferred Interest (in order of the age of such Receivable,
starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
indebtedness of such Obligor.

 

SECTION 2.11.    Payments and Computations, etc.  All amounts to be paid or
deposited by the Transferor or the Collection Agent hereunder shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (New York
City time) on the day when due in immediately available funds; if such amounts
are payable to any Purchaser, they shall be paid or deposited to the
Administrative Agent’s Account, until otherwise notified by the Administrative
Agent.  No later than 3:00 p.m. (New York City time) on the date of any
Incremental Transfer hereunder, the applicable Purchasers will make available to
the Transferor, in immediately available funds, the Transfer Price for such
Incremental Transfer on such day by remitting such amount to an account of the
Transferor specified in the related notice of Transfer.  Whenever any payment or
deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.  Any computations by the Administrative Agent of amounts payable by the
Transferor hereunder shall be binding upon the Transferor absent manifest error.

 

SECTION 2.12.    Settlement Statements.

 

(a)           Interim Reports. On each Interim Reporting Date, the Collection
Agent shall deliver to the Administrative Agent and the Transferor an Interim
Report as of the close of business on the immediately preceding Business Day. 
The Interim Report may be delivered in an electronic format mutually agreed upon
by the Collection Agent and the Administrative Agent, or pending such agreement,
by facsimile.

 

(b)           Monthly Report. On each Monthly Reporting Date, the Collection
Agent shall deliver to the Administrative Agent and the Transferor a monthly
report, substantially in the form of Exhibit E (the “Monthly Report”).

 

SECTION 2.13.    [Intentionally Deleted.]

 

SECTION 2.14.    Right of Setoff.  Each of the Purchasers is hereby authorized
(in addition to any other rights it may have) at any time after the occurrence
of the Termination Date, or during the continuation of a Termination Event, to
set off, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser to, or for the account of, the
Transferor against the amount of the Aggregate Unpaids owing by the Transferor
to such Purchaser (even if contingent or unmatured).

 

9

--------------------------------------------------------------------------------


 

SECTION 2.15.    Sharing of Payments, etc.  If any Purchaser (for purposes of
this Section 2.15 only, a “Recipient”) shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of any interest in the Transferred Interest owned by it in
excess of its Pro Rata Share of payments on account of any interest in the
Transferred Interest obtained by the Purchasers entitled thereto, such Recipient
shall forthwith purchase from the Purchasers entitled to a share of such amount
participations in the percentage interests owned by such Persons as shall be
necessary to cause such Recipient to share the excess payment ratably with each
such other Person entitled thereto; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such Recipient, such
purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s Pro Rata Share (according to the proportion of
(a) the amount of such other Person’s required payment to (b) the total amount
so recovered from the Recipient) of any interest or other amount paid or payable
by the Recipient in respect of the total amount so recovered.

 

SECTION 2.16.    [Intentionally Deleted].

 

SECTION 2.17.    [Intentionally Deleted].

 

SECTION 2.18.    Illegality.  (a) Notwithstanding any other provision herein,
if, after the Closing Date, the adoption of any Law or bank regulatory guideline
or any amendment or change in the interpretation of any existing or future Law
or bank regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Official Body (in the case of any bank regulatory
guideline, whether or not having the force of Law), shall make it unlawful for
any Purchaser to fund or maintain an LMIR Tranche as contemplated by this
Agreement, (i) such Purchaser shall promptly, and in any event within forty-five
(45) days after receiving actual knowledge thereof, deliver a certificate to the
Transferor (with a copy to the Administrative Agent) setting forth the basis for
such illegality, which certificate shall be conclusive absent manifest error,
and (ii) for so long as such illegality continues, the Funded Amount of such
Purchaser shall be maintained as an ABR Tranche.

 

If circumstances subsequently change so that it is no longer unlawful for an
affected Purchaser to acquire or maintain an LMIR Tranche as contemplated
hereunder, such Purchaser will, as soon as reasonably practicable after such
Purchaser knows of such change in circumstances, notify the Transferor and the
Administrative Agent, and upon receipt of such notice, the Funded Amount of such
Purchaser shall be maintained as an LMIR Tranche.

 

(b)           Each Purchaser agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.18(a) with respect to such Purchaser,
it will, if requested by the Transferor and to the extent permitted by law or by
the relevant Official Body, endeavor in good faith to change the office at which
it books its portions of LMIR Tranches hereunder if such change would make it
lawful for such Purchasers to continue to acquire or to maintain its acquisition
of portions of LMIR Tranches hereunder; provided, however, that such change may
be made in such manner that such Purchaser, in its sole determination, suffers
no unreimbursed cost or expense or any other disadvantage whatsoever.

 

10

--------------------------------------------------------------------------------

 


 

SECTION 2.19.    Inability to Determine the LMIR.  If, at any time:

 

(1)           the Administrative Agent shall have determined (which
determination in the absence of manifest error shall be conclusive and binding
upon the Transferor) that, by reason of circumstances affecting the interbank
Eurodollar market, either (a) deposits of a type appropriate to match-fund its
investment at the LMIR are not available, or (b) adequate and reasonable means
do not exist for ascertaining the LMIR; or

 

(2)           the Administrative Agent shall have received notice from the
Required Purchasers that the LMIR will not adequately and fairly reflect the
cost to such Purchasers (as conclusively certified by such Purchasers) of
purchasing or maintaining their affected portions of LMIR Tranches;

 

then, in either such event, the Administrative Agent shall give telecopy or
telephonic notice thereof (confirmed in writing) to the Transferor and the
Purchasers as soon as practicable (but, in any event, within ten (10) days after
such determination or notice, as applicable) thereafter.  Until such notice has
been withdrawn by the Administrative Agent, no further LMIR Tranches shall be
made.  The Administrative Agent agrees to withdraw any such notice as soon as
reasonably practicable after the Administrative Agent is notified of a change in
circumstances which makes such notice inapplicable.

 

SECTION 2.20.    Indemnification.

 

(a)  Indemnities by the Transferor.  Without limiting any other rights which the
Administrative Agent or the Purchasers may have hereunder or under applicable
law, the Transferor hereby agrees to indemnify the Purchasers and the
Administrative Agent and any successors and permitted assigns and their
respective officers, directors, agents and employees (collectively, “Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
deficiencies, costs, disbursements and expenses, including, without limitation,
interest, penalties, amounts paid in settlement and reasonable attorneys’ fees
(including allocated costs of attorneys who may be employees of the
Administrative Agent) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in any action
or proceeding between the Transferor, the Collection Agent in such capacity or
the Sellers and any of the Indemnified Parties or between any of the Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents, the ownership or maintenance, either
directly or indirectly, by the Administrative Agent or any Purchaser of the
Transferred Interest or any of the other transactions contemplated hereby or
thereby, excluding, however, (i) Indemnified Amounts to the extent relating to
or resulting from (x) gross negligence or willful misconduct on the part of an
Indemnified Party or (y) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Receivables or (ii) all taxes (other than
Indemnified Taxes).  Without limiting the generality of the foregoing, the
Transferor shall indemnify each Indemnified Party for Indemnified Amounts
(without duplication of amounts for which any Indemnified Party is effectively
held harmless under any other provision hereof) relating to or resulting from:

 

(A)          any representation or warranty made in writing by the Transferor,
the Guarantor, the Collection Agent or any Seller or any officers of the
Transferor, the Guarantor, the

 

11

--------------------------------------------------------------------------------


 

Collection Agent or any Seller under or in connection with this Agreement, any
of the other Transaction Documents, any Settlement Statement or any other
information or report delivered by any of them pursuant hereto or thereto, which
shall have been false or incorrect in any material respect when made or deemed
made;

 

(B)           the failure by the Transferor, the Guarantor, the Collection Agent
or any Seller to comply with any applicable law, rule or regulation with respect
to any Receivable or the related Contract, or the nonconformity of any
Receivable or the related Contract with any such applicable law, rule or
regulation;

 

(C)           the failure to either (x) vest and maintain vested in the
Administrative Agent, for the benefit of the Purchasers, an undivided first
priority, perfected percentage ownership interest, to the extent of the
Transferred Interest, in the Receivables and Related Security, Collections and
Proceeds with respect thereto, free and clear of any Adverse Claim or (y) to
create or maintain a valid and perfected first priority security interest in
favor of the Administrative Agent, for the benefit of the Purchasers, in the
Transferor’s interest in the Receivables and Related Security, Collections and
Proceeds with respect thereto, free and clear of any Adverse Claim (other than
any Adverse Claim created by or through the Purchasers);

 

(D)          the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the
Relevant UCC or other applicable laws with respect to any of the Receivables or
Related Security, Collections and Proceeds with respect thereto;

 

(E)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of merchandise or services related to such Receivable or
the furnishing or failure to furnish such merchandise or services;

 

(F)           any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services which are the subject of any
Receivable;

 

(G)           the transfer of an ownership interest in any Receivable other than
an Eligible Receivable pursuant to the Transaction Documents;

 

(H)          the failure by any of the Transferor, the Guarantor, TriMas Corp.
as the Collection Agent or any Seller to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any duty or obligation in accordance with
the provisions hereof or thereof or to perform any of its duties or obligations
under the Contracts;

 

(I)            the Percentage Interest exceeding the Maximum Percentage Interest
at any time on or prior to the Termination Date;

 

12

--------------------------------------------------------------------------------


 

(J)            the failure of any Seller or the Guarantor to pay when due any
taxes, including without limitation, sales, excise or personal property taxes
payable in connection with any of the Receivables with respect to which an
Indemnified Party may be held liable as a transferee of such Receivables;

 

(K)          any repayment by any Indemnified Party of any amount previously
distributed in reduction of Net Investment which such Indemnified Party believes
in good faith is required to be made;

 

(L)           the commingling by the Transferor, the Guarantor, any Seller or
TriMas Corp. as the Collection Agent of Collections of Receivables at any time
with other funds;

 

(M)         any investigation, litigation or proceeding related to this
Agreement, any of the other Transaction Documents, the use of proceeds of
Transfers by the Transferor or any Seller, the ownership of Transferred
Interests, or any Receivable, Related Security or Contract;

 

(N)          the failure of any Lock-Box Bank to remit any amounts held in the
Lock-Box Accounts pursuant to the instructions of the Collection Agent, the
Transferor, the Sellers or the Administrative Agent (to the extent such Person
is entitled to give such instructions in accordance with the terms hereof and of
any applicable Lock-Box Agreement) whether by reason of the exercise of set-off
rights or otherwise;

 

(O)          any inability to obtain any judgment in or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Transferor or the Sellers to qualify to do business
or file any notice of business activity report or any similar report;

 

(P)           any failure of the Transferor to give reasonably equivalent value
to the applicable Seller in consideration of the purchase by the Transferor from
such Seller of any Receivable, or any attempt by any Person to void, rescind or
set aside any such transfer under statutory provisions or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code; or

 

(Q)          any action taken by the Transferor, any Seller, the Guarantor or
the Collection Agent in the enforcement or collection of any Receivable;
provided, however, that the Transferor shall not be liable for Indemnified
Amounts attributable to the fraud, gross negligence, breach of fiduciary duty or
willful misconduct of any Collection Agent in the enforcement or collection of
any Receivable if such Collection Agent is not TriMas Corp. or an Affiliate or
stockholder of TriMas Corp.

 

(b)           Indemnities by the Collection Agent.  Without limiting any other
rights which the Administrative Agent or the Purchasers may have hereunder or
under applicable law, the Collection Agent hereby agrees to indemnify the
Indemnified Parties from and against any and all Indemnified Amounts awarded
against or incurred by any of them in any action or proceeding between the
Collection Agent in such capacity and any of the Indemnified Parties or between
any of the Indemnified Parties and any third party or otherwise arising out of
or as a result of this Agreement, the other Transaction Documents, the ownership
or maintenance, either directly or

 

13

--------------------------------------------------------------------------------


 

indirectly, by the Administrative Agent or any Purchaser of the Transferred
Interest or any of the other transactions contemplated hereby or thereby,
relating to or resulting from:

 

(A)          any representation or warranty made in writing by the Collection
Agent or any officers of the Collection Agent under or in connection with this
Agreement, any of the other Transaction Documents, any Settlement Statement or
any other information or report delivered by the Collection Agent pursuant
hereto or thereto, which shall have been false or incorrect in any material
respect when made or deemed made;

 

(B)           the failure by the Collection Agent to comply with any applicable
law, rule or regulation in collecting or enforcing any Receivable or the related
Contract;

 

(C)           the failure by any of TriMas Corp. or any of its Affiliates as the
Collection Agent to comply with any term, provision or covenant contained in
this Agreement or any of the other Transaction Documents to which it is a party
or to perform any duty or obligation in accordance with the provisions hereof or
thereof;

 

(D)          the commingling by TriMas Corp. as the Collection Agent of
Collections of Receivables at any time with other funds;

 

(E)           any investigation, litigation or proceeding related to this
Agreement, any of the other Transaction Documents, the use of proceeds of
Transfers by the Transferor or any Seller, the ownership of Transferred
Interests, or any Receivable, Related Security or Contract; or

 

(F)           any action taken by the Collection Agent in the enforcement or
collection of any Receivable; provided, however, that the Collection Agent shall
not be liable for Indemnified Amounts attributable to the fraud, gross
negligence, breach of fiduciary duty or willful misconduct of any Collection
Agent in the enforcement or collection of any Receivable if such Collection
Agent is not TriMas Corp. or an Affiliate or stockholder of TriMas Corp.;

 

excluding, however, in each of the foregoing cases, (i) Indemnified Amounts to
the extent relating to or resulting from (x) gross negligence or willful
misconduct on the part of an Indemnified Party or (y) recourse (except as
otherwise specifically provided in this Agreement) for uncollectible Receivables
or (ii) all taxes (other than Indemnified Taxes).

 

SECTION 2.21.    Indemnity for Reserves and Expenses.  (a) If after the date
hereof, the adoption of any Law or bank regulation or regulatory guideline or
any amendment or change in the interpretation of any existing or future Law or
bank regulation or regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Official Body (in the case of any bank regulation or
regulatory guideline, whether or not having the force of Law), other than Laws,
interpretations, guidelines or directives relating to Taxes:

 

(i)            shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for

 

14

--------------------------------------------------------------------------------


 

the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other condition affecting this Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Transferred Interest, the Receivables or payments of amounts due hereunder or
its obligation to advance funds hereunder or under the other Transaction
Documents; or

 

(ii)           imposes upon any Indemnified Party any other expense (including,
without limitation, reasonable attorneys’ fees and expenses, and expenses of
litigation or preparation therefor in contesting any of the foregoing) with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Transferred Interest, the Receivables or
payments of amounts due hereunder or its obligation to advance funds hereunder
or otherwise in respect of this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Transferred Interests or the
Receivables;

 

and the result of any of the foregoing is to increase the cost to such
Indemnified Party with respect to this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Transferred Interest,
the Receivables, the obligations hereunder, the funding of any Purchases
hereunder or under the other Transaction Documents, by an amount deemed by such
Indemnified Party to be material, then, within ten (10) Business Days after
demand by such Indemnified Party through the Administrative Agent, acting at the
direction of the applicable Purchaser, the Transferor shall pay to the
Administrative Agent, for the benefit of such Indemnified Party, such additional
amount or amounts (other than with respect to taxes) as will compensate such
Indemnified Party for such increased cost or reduction; provided that no such
amount shall be payable with respect to any period commencing more than two
hundred seventy (270) days prior to the date the Administrative Agent, acting at
the direction of the applicable Purchaser, first notifies the Transferor of its
intention to demand compensation therefor under this Section 2.21; provided,
further, that if such change in Law, rule or regulation giving rise to such
increased costs or reductions is retroactive, then such 270-day period shall be
extended to include the period of retroactive effect thereof.  In making demand
hereunder, the applicable Indemnified Party shall submit to the Transferor a
certificate as to such increased costs incurred which shall provide in
reasonable detail the basis for such claim.

 

(b)           If any Indemnified Party shall have determined that after the date
hereof, the adoption of any applicable Law or bank regulation or regulatory
guideline regarding capital adequacy, or any change therein, or any change in
the interpretation thereof by any Official Body, or any directive regarding
capital adequacy (in the case of any bank regulatory guideline, whether or not
having the force of law) of any such Official Body, has or would have the effect
of reducing the rate of return on capital of such Indemnified Party (or its
parent) as a consequence of such Indemnified Party’s obligations hereunder or
with respect hereto to a level below that which such Indemnified Party (or its
parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Indemnified Party to be material, then from time to time,
within ten (10) Business Days after demand by such Indemnified Party through the
Administrative Agent, acting at the direction of the applicable Purchaser, the
Transferor shall pay to the Administrative Agent, for the benefit of such
Indemnified Party, such additional

 

15

--------------------------------------------------------------------------------


 

amount or amounts (other than with respect to taxes) as will compensate such
Indemnified Party (or its parent) for such reduction; provided that no such
amount shall be payable with respect to any period commencing more than two
hundred seventy (270) days prior to the date the Administrative Agent first
notifies the Transferor of its intention to demand compensation therefor under
this Section 2.21(b); provided, further, that if such change in Law, rule or
regulation giving rise to such increased costs or reductions is retroactive,
then such 270-day period shall be extended to include the period of retroactive
effect thereof.  In making demand hereunder, the applicable Indemnified Party
shall submit to the Transferor a certificate as to such increased costs incurred
which shall provide in reasonable detail the basis for such claim.

 

SECTION 2.22.    Indemnity for Taxes.  (a)  All payments made by the Transferor
or the Collection Agent to the Administrative Agent for the benefit of the
Purchasers under this Agreement and any other Transaction Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Indemnified Taxes.  If any such Indemnified Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Indemnified Party
hereunder, (i) the amounts so payable to the Administrative Agent or such
Indemnified Party shall be increased to the extent necessary to yield to the
Administrative Agent or such Indemnified Party (after payment of all Indemnified
Taxes) all amounts payable hereunder at the rates or in the amounts specified in
this Agreement and the other Transaction Documents and (ii) the Transferor or
the Collection Agent, as the case may be, shall make such deductions or
withholdings and shall pay the amount so deducted or withheld to the applicable
Official Body in accordance with the applicable law.  The Transferor shall
indemnify the Administrative Agent or any Indemnified Party for the full amount
of any Indemnified Taxes paid by the Administrative Agent or the Indemnified
Party within ten (10) Business Days after the date of written demand therefor by
the Administrative Agent or such Indemnified Party if the Administrative Agent
or such Indemnified Party, as the case may be, has delivered to the Transferor a
certificate signed by an officer of the Administrative Agent or such Indemnified
Party, as the case may be, setting forth in reasonable detail the amount so paid
and the computations made to determine such amount.  Such certificate shall be
conclusive absent manifest error.

 

(b)           Each Indemnified Party that is not a United States person (within
the meaning of Section 7701(a)(30) of the Code) (a “United States Person”)
shall:

 

(i)            at the time such Indemnified Party becomes a party to this
Agreement or the Transaction Documents, deliver to the Transferor and the
Administrative Agent (A) two duly completed copies of IRS Form W-8ECI, or
successor applicable form, as the case may be, and (B) an IRS Form W-8BEN or
W-9, or successor applicable form, as the case may be;

 

(ii)           deliver to the Transferor and the Administrative Agent two
(2) further copies of any such form or certification on or before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Transferor or the Administrative Agent; and

 

16

--------------------------------------------------------------------------------


 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Transferor or the
Administrative Agent;

 

unless, in the case of (ii) and (iii) above, any change in treaty, law
regulation, governmental rule, guideline order, or official application or
official interpretation thereof has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Indemnified Party from duly completing and
delivering any such form with respect to it, and such Indemnified Party so
advises the Transferor and the Administrative Agent.  Each such Indemnified
Party that is not a United States person (A) shall certify (i) in the case of an
IRS Form W-8ECI, or successor applicable form, that it is entitled to receive
payments under this Agreement and the other Transaction Documents without
deduction or withholding of any United States federal income taxes and (ii) in
the case of an IRS Form W-8BEN or IRS Form W-9, or successor applicable form,
that it is entitled to an exemption from United States backup withholding tax
and (B) shall agree to provide any other certification and documentation as
required by the applicable law that is reasonably requested by the Transferor,
the Sellers or the Collection Agent.  Each Person that is a Purchaser or
Participant hereunder, or which otherwise becomes a party to this Agreement and
the other Transaction Documents as a Purchaser, shall, prior to the
effectiveness of such assignment, participation or addition, as applicable, be
required to provide all of the forms and statements required pursuant to this
Section 2.22.

 

SECTION 2.23.    Other Costs, Expenses and Related Matters.  (a) The Transferor
agrees, upon receipt of a written invoice, to pay or cause to be paid, and to
save the Administrative Agent and the Purchasers  harmless against liability for
the payment of, all reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’, accountants’, rating agencies’ and other
third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of the Administrative Agent and/or the Purchasers) or
intangible, documentary or recording taxes incurred by or on behalf of the
Administrative Agent and the Purchasers (i) in connection with the negotiation,
execution, delivery and preparation of this Agreement, the other Transaction
Documents and any documents or instruments delivered pursuant hereto and thereto
and the transactions contemplated hereby or thereby (including, without
limitation, the perfection or protection of the Transferred Interest) and
(ii) (A) relating to any amendments, waivers or consents under this Agreement
and the other Transaction Documents, (B) arising in connection with the
Administrative Agent’s or the Purchasers’ enforcement or preservation of rights
(including, without limitation, the perfection and protection of the Transferred
Interest under this Agreement), or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Agreement or any of the other Transaction Documents (all of such amounts,
collectively, “Transaction Costs”). All Transaction Costs owed by the Transferor
pursuant to this subsection 2.23(a) shall be payable in accordance with
Section 2.05 and 2.06.

 

(b)           [Intentionally deleted].

 

(c)           The Administrative Agent, at the request of any Purchaser, will
within forty-five (45) days after receipt of notice of any event occurring after
the date hereof which will entitle an Indemnified Party to compensation pursuant
to this Article II, notify the Transferor in writing of

 

17

--------------------------------------------------------------------------------


 

such event.  Any notice by a Purchaser claiming compensation under this
Article II and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error, provided that
such claim is made in good faith and on a reasonable basis.  In determining such
amount, the applicable Purchaser or any applicable Indemnified Party may use any
reasonable averaging and attributing methods.

 

(d)           If the Transferor is required to pay any additional amount to any
Purchaser pursuant to Sections 2.21 or 2.22, then such Purchaser shall use
reasonable efforts (which shall not require such Purchaser to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant)
(A) to file any certificate or document reasonably requested in writing by the
Transferor or (B) to assign its rights and delegate and transfer its obligations
hereunder to another of its offices, branches or affiliates, if such filing or
assignment would reduce amounts payable pursuant to Sections 2.21 or 2.22, as
the case may be, in the future.

 

SECTION 2.24.    Purchasers.  Each Purchaser is hereby authorized to record on
each Business Day its Funded Amount and the aggregate amount of Discount and
Fees accruing with respect thereto on such Business Day.  Any such recordations
by a Purchaser, absent manifest error, shall constitute prima facie evidence of
the accuracy of the information so recorded.  Each of the Purchasers will report
the amounts due to it for the prior Calculation Period to the Transferor, the
Collection Agent and the Administrative Agent not later than two (2) Business
Days prior to the related Interim Settlement Date or Monthly Payment Date, as
applicable.  Furthermore, the Purchaser will maintain records sufficient to
identify the percentage interest of such Purchaser in the Receivables and any
amounts owing thereunder.

 

SECTION 2.25.    Use of Historical Data.  Where necessary to calculate any
ratios or other amounts under this Agreement with reference to periods prior to
the Initial Incremental Transfer Date, historical data shall be used.

 

ARTICLE III

Representations and Warranties

 

SECTION 3.01.    Representations and Warranties of the Transferor.  The
Transferor hereby represents and warrants to the Administrative Agent and the
Purchasers that:

 

(a)           Corporate Existence and Power.  The Transferor is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has all corporate power and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted.  The
Transferor is duly qualified (or has duly applied for such qualification) to do
business in, and is in good standing in, every other jurisdiction in which the
nature of its business requires it to be so qualified, except where the failure
to be so qualified or in good standing would not have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

(b)           Corporate and Governmental Authorization; Contravention.  The
execution, delivery and performance by the Transferor of this Agreement and the
other Transaction Documents to which the Transferor is a party are within the
Transferor’s corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene any provision of
applicable law, rule or regulation or of the Certificate of Incorporation or
Bylaws of the Transferor or constitute a default under any agreement or any
judgment, injunction, order, writ, decree or other instrument binding upon the
Transferor or result in the creation or imposition of any Adverse Claim on the
assets of the Transferor (except as contemplated by Section 2.09 hereof).

 

(c)           Binding Effect.  Each of this Agreement and the other Transaction
Documents to which the Transferor is a party constitutes the legal, valid and
binding obligation of the Transferor, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).

 

(d)           Perfection.  Immediately preceding each Transfer hereunder, the
Transferor shall be the owner of all of the Receivables, free and clear of all
Adverse Claims (except as contemplated by Section 2.09 hereof and other than
Liens for taxes or assessments or other governmental charges payable by the
Transferor that are not yet due and payable).  On or prior to each Transfer and
each recomputation of the Transferred Interest, all financing statements and
other documents required to be recorded or filed in order to perfect and protect
the Transferred Interest against all creditors of, and purchasers from, the
Transferor and the Sellers will have been duly filed in each filing office
necessary for such purpose, and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.

 

(e)           Accuracy of Information.  All information heretofore furnished by
or on behalf of the Transferor or the Collection Agent on its behalf (including,
without limitation, the  Settlement Statements, any other reports delivered
pursuant to the terms of this Agreement and the Transferor’s financial
statements) to any Purchaser or the Administrative Agent for purposes of, or in
connection with, this Agreement and the other Transaction Documents are, and all
such information hereafter furnished by or on behalf of the Transferor to any
Purchaser or the Administrative Agent will be, true and accurate in every
material respect, on the date such information is stated or certified.

 

(f)            Tax Status.  The Transferor has filed all material tax returns
(Federal, state and local) required to be filed and has paid or made adequate
provision for the payment of all material taxes, assessments and other
governmental charges other than taxes or filings contested in good faith or
taxes which are not yet due and payable, and for which adequate reserves have
been established in accordance with GAAP consistently applied.

 

(g)           Action, Suits.  There are no actions, suits or proceedings pending
or, to the knowledge of the Transferor threatened, against or affecting the
Transferor or its properties, in or before any court, arbitrator or other
Official Body, which could reasonably be expected,

 

19

--------------------------------------------------------------------------------


 

individually or in the aggregate, to have a Material Adverse Effect, except as
set forth in the TriMas Corp. Form 10-Q for the period ended September 30, 2009.

 

(h)           Use of Proceeds.  No proceeds of any Transfer will be used by the
Transferor to acquire any security in any transaction which violates Regulation
T, U or X of the Federal Reserve Board.

 

(i)            Jurisdiction of Organization, Etc.  The principal place of
business and chief executive office of the Transferor are located at the address
of the Transferor indicated in Section 10.03 hereof, and the jurisdiction of
organization and offices where the Transferor keeps all its Records, are located
at the address(es) described on Schedule I to the Receivables Purchase Agreement
or such other locations notified to the Administrative Agent in accordance with
Section 2.09 hereof in jurisdictions where all action required by Section 2.09
hereof has been taken and completed.

 

(j)            Good Title.  Upon each Transfer and each recomputation of the
Transferred Interest, the Administrative Agent, on behalf of the Purchasers,
shall acquire (A) a valid and perfected first priority undivided percentage
ownership interest to the extent of the Transferred Interest or (B) a first
priority perfected security interest in each Receivable that exists on the date
of such Transfer and recomputation and in the Related Security, Collections and
Proceeds with respect thereto, in either case free and clear of any Adverse
Claim except as contemplated by Section 2.09 hereof and other than Liens for
taxes or assessments or other governmental charges payable by the Transferor
that are not yet due and payable.

 

(k)           Trade Names, etc. As of the date hereof: (i) the Transferor’s
chief executive office is located at the address for notices set forth in
Section 10.03 hereof; (ii) the Transferor has no subsidiaries or divisions; and
(iii) the Transferor has, within the last five (5) years, operated under no
trade name, and, within the last five (5) years, has not changed its name,
merged with or into or consolidated with any other corporation or been the
subject of any proceeding under Title 11, United States Code (Bankruptcy).

 

(l)            Nature of Receivables.  Each Receivable (x) represented by the
Transferor or the Collection Agent to be an Eligible Receivable (including in
any Monthly Report or other report delivered pursuant to Section 2.12 hereof) or
(y) included in the calculation of the Net Receivables Balance in fact satisfies
at such time the definition of “Eligible Receivable.”

 

(m)          Coverage Requirement; Amount of Receivables.  The Percentage
Interest does not exceed the Maximum Percentage Interest.  As of November 22,
2009, the aggregate Outstanding Balance of the Receivables in existence was
$77,890,000, and the Net Receivables Balance was not less than $59,887,000.

 

(n)           Credit and Collection Policy.  Since the Closing Date, there have
been no material changes in the Credit and Collection Policy, other than as
permitted hereunder.  Since the Closing Date, no material adverse change has
occurred in the overall rate of collection of the Receivables.

 

20

--------------------------------------------------------------------------------

 


 

(o)                                 Collections and Servicing.  Since
September 30, 2009, there has been no material adverse change in the ability of
the Collection Agent, the Guarantor, the Sellers, the Transferor or any
Subsidiary or Affiliate of any of the foregoing to service and collect the
Receivables.

 

(p)                                 No Termination Event.  No event has occurred
and is continuing and no condition exists which constitutes a Termination Event
or a Potential Termination Event.

 

(q)                                 Not an Investment Company.  The Transferor
is not, and is not controlled by, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or is exempt from all provisions
of such Act.

 

(r)                                    ERISA.  Each of the Transferor and its
ERISA Affiliates is in compliance with ERISA except for any noncompliance which
would not reasonably be expected to have a Material Adverse Effect, and no lien
exists in favor of the Pension Benefit Guaranty Corporation on any of the
Receivables.

 

(s)                                  Lock-Box Accounts.  The names and addresses
of all the Lock-Box Banks, together with the account numbers of the Lock-Box
Accounts at such Lock-Box Banks, are specified in Exhibit B hereto (or at such
other Lock-Box Banks and/or with such other Lock-Box Accounts as have been
notified to the Administrative Agent and the Purchasers and for which Lock-Box
Agreements have been executed in accordance with Section 2.09(b) hereof and
delivered to the Collection Agent).  All Obligors have been instructed to make
payment to a Lock-Box Account, and only Collections are deposited into a
Lock-Box Account.

 

(t)                                    Bulk Sales.  No transaction contemplated
hereby or by the Receivables Purchase Agreement requires compliance with any
“bulk sales” act or similar law.

 

(u)                                 Transfers Under Receivables Purchase
Agreement.  Each Receivable which has been transferred to the Transferor by any
Seller has been purchased by the Transferor from the Seller pursuant to, and in
accordance with, the terms of the Receivables Purchase Agreement.

 

(v)                                 Preference; Voidability.  The Transferor
shall have given reasonably equivalent value to each Seller in consideration for
the transfer to the Transferor of the Receivables and Related Security,
Collections and Proceeds with respect thereto from the Seller, and each such
transfer shall not have been made for or on account of an antecedent debt owed
by the Seller to the Transferor, and no such transfer is or may be voidable
under any Section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§101 et
seq.), as amended (the “Bankruptcy Code”).

 

(w)                               Subsidiaries.  The Transferor shall not have
any subsidiaries.

 

(x)                                OFAC.  Neither the Transferor nor any of its
Affiliates (i) is a Sanctioned Person, (ii) does business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC or (iii) does business in such country or
with any such agency, organization or person, in violation of the economic
sanctions of the United States administered by OFAC.

 

(y)                                 Fiscal Months.  Exhibit C sets forth the
first and last days of 36 Fiscal Months beginning with the Fiscal Month
preceding the Closing Date.

 

21

--------------------------------------------------------------------------------


 

Any document, instrument, certificate or notice delivered to the Administrative
Agent or any Purchaser by the Transferor or any agent of the Transferor
hereunder shall be deemed a representation and warranty by the Transferor.

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.01.                                   Conditions to Effectiveness. 
This Agreement shall become effective on the first day on which the
Administrative Agent shall have received the following documents, instruments
and Fees, all of which shall be in a form and substance acceptable to each
Purchaser:

 

(a)                                  A Certificate of the Secretary or Assistant
Secretary of the Transferor in substantially the form of Exhibit J hereto
certifying (i) the names and signatures of the officers and employees authorized
on its behalf to execute this Agreement and any other documents to be delivered
by it hereunder (on which Certificate the Administrative Agent and the
Purchasers may conclusively rely until such time as the Administrative Agent
shall receive from the Transferor a revised Certificate meeting the requirements
of this clause (a)(i)), (ii) a copy of the Transferor’s Certificate of
Incorporation, certified by the Secretary of State of the State of Nevada,
(iii) a copy of the Transferor’s By-Laws, (iv) a copy of resolutions of the
Board of Directors of the Transferor approving this transaction and
(v) certificates of the Secretary of State of the State of Nevada certifying the
Transferor’s good standing under the laws of the State of Nevada.

 

(b)                                 A Certificate of the Secretary or Assistant
Secretary of each Seller in substantially the form of Exhibit J hereto
certifying (i) the names and signatures of the officers and employees authorized
on its behalf to execute the Receivables Purchase Agreement and any other
documents to be delivered by it (on which Certificate the Administrative Agent
and the Purchasers may conclusively rely until such time as the Administrative
Agent shall receive from the Seller a revised Certificate meeting the
requirements of this clause (b)(i)), (ii) a copy of the Seller’s certificate of
incorporation, certified by the Secretary of State of the state of such Seller’s
incorporation, (iii) a copy of the Seller’s By-Laws, (iv) a copy of resolutions
of the Board of Directors of the Seller approving this transaction and
(v) certificates of the Secretary of State of the state of such Seller’s
incorporation, certifying the Seller’s good standing under the laws of such
state.

 

(c)                                  Executed copies of the Lock-Box Agreements
relating to each of the Lock-Box Banks and the Lock-Box Accounts.

 

(d)                                 An opinion of Cahill Gordon & Reindel LLP,
special counsel to the Transferor and the Sellers, addressed to the
Administrative Agent and the Purchasers, regarding the lack of substantive
consolidation in the event of a bankruptcy of TriMas Corp., TriMas LLC or any
Seller and true sale between each Seller and the Transferor.

 

(e)                                  An opinion of Joshua Sherbin, general
counsel of TriMas Corp. and TriMas LLC, addressed to the Administrative Agent
and the Purchasers.

 

22

--------------------------------------------------------------------------------


 

(f)                                    An executed copy of this Agreement and
each other Transaction Document to be executed by the Transferor and the
Sellers.

 

(g)                                 A Monthly Report for the fiscal month ended
November 22, 2009.

 

(h)                                 All Fees required to be paid on or prior to
the Closing Date in accordance with the Fee Letter shall have been paid, and all
invoiced expenses of the Administrative Agent required to be reimbursed as of
the Closing Date shall have been paid.

 

(i)                                     A complete copy of the Credit Agreement
as executed on December 16, 2009, together with all schedules and exhibits
thereto, and any amendments to the Security Agreement (as therein defined), each
in a form reasonably acceptable to the Administrative Agent, confirming that
this Agreement constitutes a “Permitted Receivables Financing” under and as
defined in the Credit Agreement and that the Receivables, Related Security and
Collections are not part of the collateral encumbered by such Security
Agreement.

 

(j)                                     The Existing Subordinated Notes (as
defined in the Credit Agreement) shall have been refinanced with the notes
governed by the Indenture together with other available funds.

 

(k)                                  Such other documents, instruments,
certificates and opinions as the Administrative Agent shall reasonably request.

 

SECTION 4.02.                                   Conditions to Initial
Incremental Transfer.  The following shall be additional conditions precedent to
the initial Incremental Transfer:

 

(a)                                  The Transferor shall notify to the
Administrative Agent by telecopy, of the proposed Initial Incremental Transfer
Date at least one (1) Business Day prior to such proposed Initial Incremental
Transfer Date.

 

(b)                                 Financing statements (Form UCC-1) shall have
been filed in the appropriate filing offices naming the Transferor as the
debtor, the Administrative Agent, as secured party, and of such other similar
instruments or documents as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable under the Relevant UCC of all appropriate
jurisdictions or any comparable law to perfect the Administrative Agent’s
security interest in all Receivables, Related Security, Proceeds and
Collections.

 

(c)                                  Financing statements (Form UCC-1 and, as
necessary, UCC-3) shall have been filed in the appropriate filing offices naming
each Seller as debtor, the Transferor as assignor secured party, and the
Administrative Agent, as total assignee of secured party, and of such other
similar instruments or documents as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable under the Relevant UCC of all
appropriate jurisdictions or any comparable law to perfect the Transferor’s
ownership or security interest in all Receivables, Related Security and
Collections.

 

(d)                                 Termination statements (Form UCC-3) shall
have been filed in the appropriate filing offices, if any, necessary to
terminate or assign to the Administrative Agent all security interests and other
rights of any person in Receivables previously granted by the Transferor.

 

23

--------------------------------------------------------------------------------


 

(e)                                  Termination statements (Form UCC-3) shall
have been filed in the appropriate filing offices, if any, necessary to
terminate or assign to the Administrative Agent all security interests and other
rights of any person in Receivables, Related Security or Proceeds previously
granted by the Sellers.

 

(f)                                    The Administrative Agent shall have
received certified copies of requests for information or copies (Form UCC-11)
(or a similar search report certified by parties acceptable to the
Administrative Agent), dated a date reasonably near the Closing Date, listing
all effective financing statements which name the Transferor and any Seller
(under their respective present names and any previous names) as debtor and
which are filed in jurisdictions in which the filings were made pursuant to item
(c), (d), (e) or (f) above together with copies of such financing statements
(none of which, except for those filed pursuant to item (c) or (d) or those
terminated pursuant to item or (f), shall cover any Receivables, Related
Security or Contracts).

 

(g)                                 An opinion of Cahill Gordon & Reindel LLP,
special counsel to the Transferor and the Seller, addressed to the
Administrative Agent and the Purchasers regarding the enforceability of the
Transaction Documents to which each is a party and other corporate matters.

 

(h)                                 The Administrative Agent shall have received
opinions of special counsel to each Seller and the Transferor in the states of
Indiana, Michigan, Ohio and Nevada, respectively, addressed to the
Administrative Agent and the Purchasers, regarding perfection and priority of
the interest granted by the Seller to the Transferor and the security interest
granted by the Transferor to the Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received the most recent unaudited balance sheet of the Transferor certified by
its chief financial officer.

 

(j)                                     The Administrative Agent shall be
satisfied, as of the Closing Date, that the sum of (i) Availability under this
Agreement plus (ii) undrawn availability under the Credit Agreement is not less
than $65,000,000.

 

SECTION 4.03.                                   Conditions to Each Transfer. 
Each Transfer shall be subject to the further conditions precedent that (a) the
Commitment Expiry Date shall not have occurred; and (b) on the applicable
Transfer Date, the following statements shall be true (and acceptance of the
proceeds of such Transfer shall be deemed a representation and warranty by
Transferor that such statements are then true):

 

(i)                                     the representations and warranties set
forth in Section 3.01 are true and correct in all material respects on and as of
the date of such Transfer as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall remain true and correct
in all material respects as of such earlier date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Transfer, that will constitute a Termination Event or
a Potential Termination Event; and

 

24

--------------------------------------------------------------------------------


 

(iii)                               after giving effect to such Transfer and
payment of the Transfer Price, the Net Investment will not exceed the Facility
Limit and the Percentage Interest will not exceed the Maximum Percentage
Interest.

 

ARTICLE V

 

Covenants

 

SECTION 5.01.                                   Affirmative Covenants of the
Transferor.  At all times from the date hereof to the later to occur of (i) the
Termination Date or (ii) the date on which all Commitments have been terminated,
the Net Investment has been reduced to zero, all accrued Discount, Fees,
Servicing Fees and all other Aggregate Unpaids shall have been paid in full in
cash:

 

(a)                                  Financial Reporting.  The Transferor will
maintain a system of accounting established and administered in accordance with
GAAP consistently applied, and the Transferor and TriMas Corp. will furnish to
the Administrative Agent:

 

(i)                                     Annual Reporting.  Within ninety-five
(95) days after the close of each Fiscal Year, audited financial statements of
TriMas Corp. and unaudited financial statements of the Transferor, prepared in
accordance with GAAP consistently applied, in the case of TriMas Corp. on a
consolidated basis for TriMas Corp. and its Subsidiaries, including balance
sheets as of the end of such period, related statements of operations,
shareholders’ equity and cash flows, accompanied by (in the case of TriMas
Corp.) an audit report certified by KPMG LLP or other nationally recognized
independent certified public accountants (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of the audit), acceptable to the Administrative Agent, prepared in
accordance with generally accepted auditing standards and any management letter
prepared by said accountants (it being understood that TriMas Corp.’s obligation
to furnish its audited financial statements to the Administrative Agent — but
not its obligation to furnish such management letter — shall be deemed to be
satisfied by the filing of TriMas Corp.’s Form 10-K for such Fiscal Year with
the Commission).

 

(ii)                                  Quarterly Reporting.  Within fifty (50)
days after the close of the first three (3) quarterly periods of each Fiscal
Year, for (x) the Transferor and (y) for TriMas Corp. and its Subsidiaries, on a
consolidated basis, unaudited balance sheets as at the close of each such period
and related statements of operations, shareholders’ equity and cash flows in
each case for the period from the beginning of such Fiscal Year to the end of
such quarter, in the case of the Transferor, certified by its senior financial
officer (it being understood that TriMas Corp.’s obligation to furnish its
quarterly financial statements to the Administrative Agent shall be deemed to be
satisfied by the filing of TriMas Corp.’s Form 10-Q for such fiscal quarter with
the Commission).

 

(iii)                               Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate signed by the
Transferor’s chief financial officer stating that (x) the attached financial
statements have been prepared in accordance with

 

25

--------------------------------------------------------------------------------


 

GAAP consistently applied and accurately reflect the financial condition of the
Transferor or TriMas Corp., as applicable, and (y) to the best of such Person’s
knowledge, no Termination Event or Potential Termination Event exists, or if any
Termination Event or Potential Termination Event exists, stating the nature and
status thereof.

 

(iv)                              Notice of Termination Events or Potential
Termination Events.  As soon as possible and in any event within two
(2) Business Days after the actual knowledge of a Responsible Officer of the
Transferor of the occurrence of each Termination Event or each Potential
Termination Event, a statement of the chief financial officer of the Transferor
setting forth details of such Termination Event or Potential Termination Event
and the action which the Transferor has taken or proposes to take with respect
thereto.

 

(v)                                 Change in Credit and Collection Policy. 
Within ten (10) Business Days after the date any material change in or amendment
to the Credit and Collection Policy is made, a copy of the Credit and Collection
Policy then in effect indicating such change or amendment.

 

(vi)                              Credit and Collection Policy.  Within ninety
(90) days after the close of each Fiscal Year beginning with the close of the
2010 Fiscal Year, a complete copy of the Credit and Collection Policy then in
effect.

 

(vii)                           ERISA.  Promptly after the filing or receiving
thereof, copies of all reports and notices with respect to any reportable event
(as defined in Article IV of ERISA) which the Transferor, any of the Sellers or
any ERISA Affiliate of the Transferor or the Sellers files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Transferor, any of the Sellers or any ERISA
Affiliates of the Transferor or the Sellers receives from the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor.

 

(viii)                        Other Information.  Such other information
(including non-financial information) as the Administrative Agent may from time
to time reasonably request with respect to the Sellers, the Collection Agent,
the Transferor or any Subsidiary of any of the foregoing.

 

(ix)                                Settlement Statements.  Each Settlement
Statement when and as required by Section 2.12.

 

(x)                                   Appointment of Independent Director.  Not
less than 10 days prior to the appointment of any replacement or additional
Independent Director, notice of the proposed appointee, together with a
certificate of a Responsible Officer of the Transferor certifying that such
candidate satisfies the criteria set forth in the definition of “Independent
Director” in this Agreement.

 

(xi)                                Information, Reports and Certificates under
Credit Agreement.  Simultaneously with the delivery to the administrative agent
under the Credit Agreement, copies of any and all financial statements, budgets,
projections, Parent Compliance

 

26

--------------------------------------------------------------------------------


 

Certificates, accountants’ certificates, proxy statements and other information
delivered by TriMas Corp. or Guarantor pursuant to Section 5.01 of the Credit
Agreement, copies of the same (it being understood that such obligation to
furnish the foregoing to the Administrative Agent shall be deemed to be
satisfied by the filing of any such information with the Commission).

 

(b)                                 Conduct of Business.  The Transferor will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation in its jurisdiction of incorporation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except any jurisdictions where the failure to
maintain such authority could not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Compliance with Laws.  The Transferor will,
and will cause each Seller and each of the Transferor’s and such Seller’s
Affiliates to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it or its respective
properties may be subject, except to the extent that the failure to so comply
with such laws, rules, regulations, writs, judgments, injunctions, decrees or
awards would not materially adversely affect the ability of the Transferor to
perform its obligations under this Agreement.

 

(d)                                 Furnishing of Information and Inspection of
Records.  The Transferor will, and will cause each Seller to, furnish to the
Administrative Agent from time to time such information with respect to the
Receivables as the Administrative Agent may reasonably request, including,
without limitation, listings identifying the Obligor and the Outstanding Balance
for each Receivable, together with an aging of Receivables.  The Transferor
will, and will cause each Seller to, at any time and from time to time during
regular business hours and upon reasonable notice and permit the Administrative
Agent, the Purchasers, or their agents or representatives, (i) to examine and
make copies of and abstracts from all Records and (ii) to visit the offices and
properties of the Transferor and the Sellers for the purpose of examining such
Records, and to discuss matters relating to Receivables or the Transferor’s and
the Sellers’ performance hereunder and under the other Transaction Documents to
which such Person is a party with any of the officers or employees of the
Transferor and the Sellers having knowledge of such matters (each such visit, a
“Review”); provided that there shall be no more than two Reviews in any calendar
year unless a Potential Termination Event or Termination Event has occurred and
is continuing.  The Transferor agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent, including, without limitation,
the cost of any auditors or other independent contractors participating in a
Review (collectively, “Review Costs”) in connection with (x) the first Review in
each calendar year, (y) if the Administrative Agent determines that the first
Review in any calendar year reveals material reporting inaccuracies, the
Transferor agrees to pay the Review Costs associated with a second Review in
such calendar year, and (z) if any Potential Termination Event or Termination
Event exists and is continuing, the number of Reviews in any calendar year shall
not be limited, and the Transferor agrees to pay the Review Costs associated
with all Reviews in such calendar year.

 

(e)                                  Keeping of Records and Books of Account. 
The Transferor will, and will cause each Seller to, maintain and implement
administrative and operating procedures (including,

 

27

--------------------------------------------------------------------------------


 

without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of each new Receivable and
all Collections of and adjustments to each existing Receivable).  The Transferor
will, and will cause each Seller to, give the Administrative Agent and each of
the Purchasers, prompt notice of any change in the administrative and operating
procedures of the Transferor or such Seller, as applicable, referred to in the
previous sentence to the extent such change may have a Material Adverse Effect.

 

(f)                                    Performance and Compliance with
Contracts.  The Transferor, at its expense, will instruct the Collection Agent
to, and to the extent applicable, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by the
Transferor under the Contracts related to the Receivables.

 

(g)                                 Credit and Collection Policies.  The
Transferor will instruct the Collection Agent and the Sellers to comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

 

(h)                                 Collections.  The Transferor shall instruct
the Collection Agent and the Sellers to instruct all Obligors to cause all
Collections (other than Collections remitted directly) to be deposited directly
to a Lock-Box Account.

 

(i)                                     Collections Received.  The Transferor
shall, and shall instruct the Collection Agent and the Sellers to, hold in
trust, and deposit immediately (but in any event no later than one (1) Business
Day following receipt thereof) to a Lock-Box Account all Collections received
from time to time by the Transferor, the Collection Agent and the Sellers.

 

(j)                                     Sale Treatment.  The Transferor will not
(i) account for (including for accounting purposes), or otherwise treat, the
transactions contemplated by the Receivables Purchase Agreement in any manner
other than as a sale of Receivables by the Sellers to the Transferor, or
(ii) account for (other than for tax purposes) or otherwise treat the
transactions contemplated hereby in any manner other than as a sale of
Receivables by the Transferor to the Purchasers.  In addition, the Transferor
shall disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Persons’
financial statements) the existence and nature of the transaction contemplated
hereby and by the Receivables Purchase Agreement and the interest of the
Transferor and the Purchasers in the Receivables and Related Security,
Collections and Proceeds with respect thereto.

 

(k)                                  Separate Business.  The Transferor shall
not engage in any business not permitted by its Certificate of Incorporation as
in effect on the Closing Date.

 

(l)                                     Corporate Documents.  The Transferor
shall only amend, alter, change or repeal its Certificate of Incorporation or
the By-laws with the prior written consent of the Administrative Agent which
shall not be unreasonably withheld.

 

28

--------------------------------------------------------------------------------


 

(m)                               Net Worth.  The Transferor on the Initial
Incremental Transfer Date has a net worth, and thereafter maintain at all times
a net worth (as defined in accordance with GAAP), of at least $25,000,000.

 

(n)                                 Separate Corporate Existence.  The
Transferor shall:

 

(i)                                     Maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions and use its commercially reasonable efforts to ensure that the
funds of the Transferor will not be diverted to any other Person or for other
than corporate uses of the Transferor and that, except as contemplated by
Section 6.02(b) such funds will not be commingled with the funds of any Seller
or any Subsidiary or Affiliate of the Sellers;

 

(ii)                                  To the extent that it shares the same
officers or other employees as any of its stockholders or Affiliates, fairly
allocate among such entities the salaries of and the expenses related to
providing benefits to such officers and other employees, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees;

 

(iii)                               To the extent that it jointly contracts with
any of its stockholders or Affiliates to do business with vendors or service
providers or to share overhead expenses, fairly allocate among such entities the
costs incurred in so doing, and each such entity shall bear its fair share of
such costs.  To the extent that the Transferor contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided, and each such entity shall bear its fair share of such
costs;

 

(iv)                              Enter into all material transactions between
the Transferor and any of its Affiliates, whether currently existing or
hereafter entered into, only on an arm’s length basis, it being understood and
agreed that the transactions contemplated in the Transaction Documents meet the
requirements of this clause (iv);

 

(v)                                 Maintain office space separate from the
office space of the Sellers and any Affiliates of the Sellers.  To the extent
that the Transferor and any of its stockholders or Affiliates have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses;

 

(vi)                              Issue separate unaudited financial statements
prepared not less frequently than quarterly and prepared in accordance with GAAP
consistently applied;

 

(vii)                           Conduct its affairs strictly in accordance with
its articles of incorporation and observe all necessary, appropriate and
customary corporate formalities, including, but not limited to, holding all
regular and special stockholders’ and directors’ meetings appropriate to
authorize all corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to

 

29

--------------------------------------------------------------------------------


 

be taken, and maintaining accurate and separate books, records and accounts,
including, but not limited to,  payroll and intercompany transaction accounts;

 

(viii)                        Not assume or guarantee any of the liabilities of
the Sellers or any Affiliate thereof;

 

(ix)                                Take, or refrain from taking, as the case
may be, all other actions that are necessary to be taken or not to be taken in
order to ensure that the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions remain true and correct with respect to
the Transferor and (y) comply with those procedures described in such provisions
which are applicable to the Transferor;

 

(x)                                   Take such actions as are necessary to
ensure that not less than one member of Transferor’s Board of Directors shall be
an individual who (1) is not, and never has been, a direct, indirect or
beneficial stockholder, officer, director, employee, affiliate,  associate,
material supplier or material customer of the Collection Agent or any of its
Affiliates, and (2) has experience as an independent director for a corporation
whose charter documents required the unanimous consent of all independent
directors thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceeding against it or before it could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy or insolvency, and (3) has at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities (each, an the “Independent Director”).  The certificate of
incorporation of the Transferor shall provide that (i) at least one member of
the Transferor’s Board of Directors shall be an Independent Director, (ii) at
any time while this Agreement remains in effect or any Aggregate Unpaids remain
outstanding, no Person shall be appointed as a replacement Independent Director
without at least 10 days’ prior written notice of the proposed replacement
having been given to the Administrative Agent and the Administrative Agent
having confirmed in writing that the proposed replacement conforms, in the
reasonable judgment of the Administrative Agent, to the criteria set forth above
in the definition of “Independent Director,” (iii) the Transferor’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Transferor unless a unanimous
vote of the Transferor’s Board of Directors (which vote shall include the
affirmative vote of each Independent Director) shall approve the taking of such
action in writing prior to the taking of such action and (iv) the provisions
requiring an Independent Director and the provision described in clauses
(i)-(iii) of this paragraph cannot be amended without the prior written consent
of each Independent Director;

 

(xi)                                Take such actions as are necessary to ensure
that no Independent Director shall at any time serve as a trustee in bankruptcy
for the Transferor or any Affiliate thereof;

 

30

--------------------------------------------------------------------------------


 

(xii)                             Take such actions as are necessary to ensure
that the books of account, financial reports and corporate records of the
Transferor will be maintained separately from those of TriMas Corp., TriMas LLC
and each other Affiliate of the Transferor;

 

(xiii)                          Take such actions as are necessary to ensure
that any financial statements of TriMas Corp. or Affiliate thereof which are
consolidated to include the Transferor will contain detailed notes clearly
stating that (A) all of the Transferor’s assets are owned by the Transferor, and
(B) the Transferor is a separate corporate entity with its own separate
creditors that will be entitled to be satisfied out of the Transferor’s assets
prior to any value in the Transferor becoming available to the Transferor’s
equity holders; and the accounting records and the published financial
statements of the Sellers will clearly show that, for accounting purposes, the
Receivables and Related Security have been sold to the Transferor;

 

(xiv)                         Take such actions as are necessary to ensure that
the Transferor’s assets will be maintained in a manner that facilitates their
identification and segregation from those of TriMas Corp., the Sellers and other
Affiliates of TriMas Corp.;

 

(xv)                            Take such actions as are necessary to ensure
that no Affiliates of the Transferor shall, directly or indirectly, name the
Transferor or enter into any agreement to name the Transferor a direct or
contingent beneficiary or loss payee or any insurance policy covering the
property of any such Affiliate; and

 

(xvi)                         Take such actions as are necessary to ensure that
no Affiliate of the Transferor will be, nor will hold itself out to be,
responsible for the debts of the Transferor or the decisions or actions in
respect of the daily business and affairs of the Transferor.  The Transferor
will immediately correct any known misrepresentation with respect to the
foregoing, and the Transferor and its Affiliates will not operate or purport to
operate as an integrated single economic unit with respect to each other or in
their dealing with any other entity.

 

(o)                                 Enforcement of Receivables Purchase
Agreement.  The Transferor shall use its best efforts to enforce all rights held
by it under the Receivables Purchase Agreement and shall not waive any breach of
any covenant contained in Section 5.01 thereunder.

 

SECTION 5.02.                                   Negative Covenants of the
Transferor.  At all times from the date hereof until the date on which all
Commitments have been terminated, the Net Investment has been reduced to zero,
and all accrued Discount, Fees, Servicing Fees and all other Aggregate Unpaids
shall have been paid in full in cash:

 

(a)                                  No Sales, Liens, etc.  Except as otherwise
provided herein and in the Receivables Purchase Agreement, the Transferor will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than Liens for taxes,
assessments or other governmental charges that are not yet due and payable)
upon, or the filing of any financing statement with respect to, (x) any of the
Receivables or Related Security, or (y) any Lock-Box Account.

 

31

--------------------------------------------------------------------------------


 

(b)                                 No Extension or Amendment of Receivables. 
Except as otherwise permitted in Section 6.02 hereof, the Transferor will not,
and will not permit any Seller to, extend, amend or otherwise modify the terms
of any Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.

 

(c)                                  No Change in Business or Credit and
Collection Policy.  The Transferor will not, and will not permit any Seller to,
make any change in the character of its business or in the Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 No Mergers, etc.  The Transferor will not
without the prior written consent of the Administrative Agent, and except as
otherwise permitted pursuant to the Receivables Purchase Agreement, will not
permit any Seller to, (i) consolidate or merge with or into any other Person, or
(ii) sell, lease or transfer all or substantially all of its assets to any other
Person, provided that a Seller may merge with or into another Seller or with
another Person if (A)(1) such Seller is the corporation surviving such
consolidation or merger or (2) the Person into or with whom the Seller is merged
or consolidated is an Affiliate and the surviving corporation assumes in writing
all duties and liabilities of the Seller under the Transaction Documents, and
(B) immediately after and giving effect to such consolidation or merger, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.

 

(e)                                  Change in Payment Instructions to Obligors;
Deposits to Lock-Box Accounts; Notice of Legal Process Against Lock-Box
Account.  The Transferor will not, and will not permit any Seller to, add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account to or
from those listed in Exhibit B hereto or make any change in its instructions to
Obligors regarding payments to be made to any Lock-Box Account, unless (i) such
instructions are to deposit such payments to another existing Lock-Box Account
or (ii) the Administrative Agent shall have received written notice of such
addition, termination or change at least thirty (30) days prior thereto and the
Administrative Agent shall have received a Lock-Box Agreement executed by each
new Lock-Box Bank or an existing Lock-Box Bank with respect to each new Lock-Box
Account, as applicable.  The Transferor will not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Lock-Box Account cash or
cash proceeds other than Collections of Receivables.  However, in the event any
Seller deposits or otherwise credits, or cause or permits to be so deposited or
credited, to any Lock-Box Account, cash or cash proceeds other than Collections
of Receivables, the Transferor shall, or shall cause such Seller to, segregate
or cause to be segregated any such cash or cash proceeds from Collections within
one (1) Business Day following the deposit or credit to any Lock-Box Account. 
Promptly after a Responsible Officer of the Transferor or the Collection Agent
receives notice or becomes aware that a lien, writ, garnishment or other legal
process has been filed against the Transferor, TriMas Corp., the Collection
Agent, any Seller or any Lock- Box Bank with respect to a Lock-Box Account or
Lock-Box Agreement, the Transferor or the Collection Agent, as applicable, will
notify the Administrative Agent thereof.

 

(f)                                    Change of Name, etc.  The Transferor will
not, and will not permit a Seller to, change its name, jurisdiction of
organization, form of organization, taxpayer identification number or state
organizational number, unless at least ten (10) days prior to the effective date
of any such change the Transferor delivers to the Administrative Agent (i) such
documents,

 

32

--------------------------------------------------------------------------------


 

instruments or agreements, executed by the Transferor as are necessary to
reflect such change and to continue the perfection of the Administrative Agent’s
ownership interests or security interests in the Receivables and Related
Security, Collections and Proceeds with respect thereto and (ii) new or revised
Lock-Box Agreements executed by the Lock-Box Banks which reflect such change and
enable the Administrative Agent to continue to exercise its rights contained in
Section 2.09 hereof.

 

(g)                                 Amendment to Receivables Purchase
Agreement.  The Transferor will not, and will not permit any of the Sellers to,
amend, modify, or supplement the Receivables Purchase Agreement, except with the
prior written consent of the Administrative Agent; nor shall the Transferor
take, or permit any of the Sellers to take, any other action under the
Receivables Purchase Agreement that shall have a material adverse affect on the
Administrative Agent or any Purchaser or which is inconsistent with the terms of
this Agreement.

 

(h)                                 Other Debt.  Except as provided for herein
or in the Receivables Purchase Agreement, the Transferor will not create, incur,
assume or suffer to exist any indebtedness whether current or funded, or any
other liability other than (i) indebtedness of the Transferor representing fees,
expenses and indemnities arising hereunder or under the Receivables Purchase
Agreement (including the Subordinated Note) for the purchase price of the
Receivables under the Receivables Purchase Agreement; (ii) other indebtedness
incurred in the ordinary course of its business to the extent permitted by or
required under any other Transaction Document and (iii) additional indebtedness
in an amount not to exceed $13,474 at any time outstanding.

 

(i)                                     ERISA Matters.  The Transferor will not,
and will not permit any Seller to, (i) engage or permit any of its ERISA
Affiliates to engage in any prohibited transaction (as defined in Section 4975
of the Code and Section 406 of ERISA) for which an exemption is not available or
has not previously been obtained from the U.S. Department of Labor; (ii) permit
to exist any accumulated funding deficiency (as defined in Section 302(a) of
ERISA and Section 412(a) of the Code) or funding deficiency with respect to any
Benefit Plan other than a Multiemployer Plan; (iii) fail to make any payments to
any Multiemployer Plan that the Transferor or any ERISA Affiliate of the
Transferor is required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (iv) terminate any Benefit
Plan so as to result in any liability to the Pension Benefit Guaranty
Corporation; or (v) permit to exist any occurrence of any reportable event
described in Title IV of ERISA which represents a material risk of a liability
to the Transferor or any ERISA Affiliate of the Transferor under ERISA or the
Code, if such prohibited transactions, accumulated funding deficiencies, failure
to make payments, terminations and reportable events occurring within any Fiscal
Year in the aggregate, involve a payment of money or an incurrence of liability
by the Transferor or any ERISA Affiliate of the Transferor in an amount which
would reasonably be expected to have a Material Adverse Effect.

 

(j)                                     Payment to the Sellers.  With respect to
any Receivable sold by the Sellers to the Transferor, the Transferor shall, and
shall cause the Sellers to, effect such sale under, and pursuant to the terms
of, the Receivables Purchase Agreement, including, without limitation, the
payment by the Transferor either in cash or by increase in the amount of the
Subordinated Note of an amount equal to the purchase price for such Receivable
as required by the terms of the Receivables Purchase Agreement.

 

33

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Administration and Collections

 

SECTION 6.01.                                   Appointment of Collection
Agent.  The servicing, administering and collection of the Receivables shall be
conducted by such Person (the “Collection Agent”) so designated from time to
time in accordance with this Section 6.01.  Until the Administrative Agent (at
the direction of the Required Purchasers) gives notice to TriMas Corp. of the
designation of a new Collection Agent pursuant to this Section 6.01, TriMas
Corp. is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Collection Agent pursuant to the terms hereof.  The
Collection Agent may not delegate any of its rights, duties or obligations
hereunder, or designate a substitute Collection Agent, without the prior written
consent of the Administrative Agent; provided that TriMas Corp. shall be
permitted to delegate its duties and obligations as Collection Agent hereunder
to the Sellers, or any of TriMas Corp.’s Affiliates or stockholders, but such
delegation shall not relieve TriMas Corp. of its duties and obligations as
Collection Agent hereunder.  The Administrative Agent may, and upon the
direction of the Required Purchasers the Administrative Agent shall, but only
after the occurrence of a Collection Agent Default or any other Termination
Event, designate as Collection Agent any Person (including itself) to succeed
TriMas Corp. or any successor Collection Agent, on the condition in each case
that any such Person so designated shall agree to perform the duties and
obligations of the Collection Agent pursuant to the terms hereof.  Following a
Collection Agent Default or a Termination Event, the Administrative Agent may
notify any Obligor of the designation of a successor Collection Agent.

 

SECTION 6.02.                                   Duties of Collection Agent. 
(a) The Collection Agent shall take or cause to be taken all such action as may
be necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.  Each of the
Transferor, the Purchasers and the Administrative Agent, hereby appoints as its
agent the Collection Agent, from time to time designated pursuant to
Section 6.01 hereof, to enforce its respective rights and interests in and under
the Receivables and Related Security, Collections and Proceeds with respect
thereto.  To the extent permitted by applicable law, the Transferor hereby
grants to any Collection Agent appointed hereunder an irrevocable power of
attorney to take in the Transferor’s name and on behalf of the Transferor any
and all steps necessary or desirable, in the reasonable determination of the
Collection Agent, to collect all amounts due under any and all Receivables,
including, without limitation, endorsing the Transferor’s name on checks and
other instruments representing Collections and enforcing such Receivables and
the related Contracts.  The Collection Agent shall set aside for the account of
the Transferor and the Purchasers their respective allocable shares of the
Collections of Receivables in accordance with Sections 2.05 and 2.06 hereof. 
The Collection Agent shall segregate and deposit to the Administrative Agent’s
Account each Purchaser’s allocable share of Collections of Receivables when
required pursuant to Article II hereof.  The Collection Agent shall, and shall
cause the Sellers to, hold in trust for the Transferor, the Purchasers and the
Administrative Agent, in accordance with their respective interests, all Records
which evidence or relate to Receivables, Related Security or Collections.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall have the absolute and unlimited right to direct the Collection Agent
(whether the Collection Agent is TriMas Corp. or any other Person) to commence
or settle any

 

34

--------------------------------------------------------------------------------


 

legal action to enforce collection of any Receivable or to foreclose upon or
repossess any Related Security.  The Collection Agent shall not make the
Administrative Agent or any of the Purchasers a party to any litigation without
the prior written consent of such Person.

 

(b)                                 The Collection Agent shall, as soon as
practicable following receipt thereof, segregate any funds deposited in a
Lock-Box Account or otherwise commingled and not attributable to a Receivable
within one (1) Business Day of receipt thereof and remit such funds to the
appropriate Person. If the Collection Agent is not the Transferor, TriMas Corp.,
any Seller, or an Affiliate of the Transferor or the Sellers, the Collection
Agent, by giving three (3) Business Days’ prior written notice to the
Administrative Agent, may revise the Servicing Fee; provided that such revised
Servicing Fee shall be a reasonable fee agreed upon by the Collection Agent and
the Administrative Agent reflecting rates and terms prevailing at such time as
would be negotiated on an arm’s-length basis.  The Collection Agent, if other
than the Transferor, TriMas Corp., any Seller, TriMas Corp. stockholder or an
Affiliate of the Transferor or the Sellers, shall as soon as practicable upon
demand, deliver to the applicable Seller all Records in its possession which
evidence or relate to indebtedness of an Obligor which is not a Receivable.

 

(c)                                  [Intentionally Omitted]:

 

(d)                                 Notwithstanding anything to the contrary
contained in this Article VI, the Collection Agent, if not the Transferor,
TriMas Corp., any Seller or any Affiliate of the Transferor or the Sellers,
shall have no obligation to collect, enforce or take any other action described
in this Article VI with respect to any indebtedness that is not included in the
Transferred Interest other than to deliver to the Transferor the collections and
documents with respect to any such indebtedness as described in
Section 6.02(b) hereof.

 

SECTION 6.03.                                   Rights After Designation of New
Collection Agent.  At any time following the designation of a Collection Agent
other than TriMas Corp., any Seller or the Transferor pursuant to the
penultimate sentence of Section 6.01 hereof:

 

(i)                                     the Administrative Agent may, at its
option, or shall, at the direction of the Required Purchasers, direct that
payment of all amounts payable under any Receivable be made directly to the
Administrative Agent or its designee for the benefit of the Purchasers;

 

(ii)                                  the Transferor shall, at the
Administrative Agent’s request and at the Transferor’s expense, give notice of
the Transferor’s and/or the Purchasers’ ownership of Receivables to each Obligor
and direct that payments be made directly to the Administrative Agent or its
designee;

 

(iii)                               the Transferor shall, at the Administrative
Agent’s request, (A) assemble all of the Records, and shall make the same
available to the Administrative Agent or its designee at a place selected by the
Administrative Agent or its designee, and (B) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables in a manner acceptable to the Administrative Agent and shall,
promptly upon receipt, remit all such cash, checks and instruments, duly

 

35

--------------------------------------------------------------------------------


 

endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee; and

 

(iv)                              the Transferor hereby authorizes the
Administrative Agent to take any and all steps in the Transferor’s name and on
behalf of the Transferor necessary or desirable, in the determination of the
Administrative Agent, to collect all amounts due under any and all Receivables,
including, without limitation, endorsing the Transferor’s name on checks and
other instruments representing Collections and enforcing such Receivables and
the related Contracts.

 

SECTION 6.04.                                   Representations and Warranties
of the Collection Agent.  The Collection Agent represents and warrants (solely
as to itself) to the Administrative Agent and each Purchaser as of the date it
becomes a Collection Agent hereunder that:

 

(a)                                  Corporate Existence and Power.  The
Collection Agent is a corporation duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation and has
all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not have a Material
Adverse Effect.  The Collection Agent is duly qualified to do business in, and
is in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.

 

(b)                                 Corporate and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Collection Agent
of this Agreement (i) are within the Collection Agent’s corporate powers,
(ii) have been duly authorized by all necessary corporate action on the
Collection Agent’s part, (iii) require no action by or in respect of, or filing
with, any Official Body or official thereof (except for the filing of UCC
financing statements as required by this Agreement or as have been taken or
filed and, with respect to filings other than UCC financing statements, filings
where the failure to file will not have a Material Adverse Effect), (iv) do not
contravene, or constitute a default under, any provision of applicable Law or of
the organizational documents of the Collection Agent or of any agreement or
other material instrument binding upon the Collection Agent, except where such
contravention or default would not have a Material Adverse Effect, or (v) result
in the creation or imposition of any Adverse Claim on the assets of the
Collection Agent or any of its Affiliates (except those created by the
Transaction Documents).

 

(c)                                  Binding Effect.  This Agreement constitutes
the legal, valid and binding obligations of the Collection Agent, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
general equitable principles (whether considered in a proceeding at law or in
equity).

 

(d)                                 Action, Suits.  Except as set forth in the
TriMas Corp. Form 10-Q for the period ended September 30, 2009, there are no
actions, suits or proceedings pending, or to the knowledge of the Collection
Agent, threatened, against the Collection Agent, or any Affiliate of

 

36

--------------------------------------------------------------------------------


 

the Collection Agent, or its respective properties, in or before any court,
arbitrator or other body, which could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

(e)                                  OFAC.  Neither the Collection Agent nor any
of its Affiliates (i) is a Sanctioned Person, (ii) does business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC or (iii) does business in such country or
with any such agency, organization or person, in violation of the economic
sanctions of the United States administered by OFAC.

 

SECTION 6.05.                                   Covenants of the Collection
Agent.  At all times from the date hereof to the date on which all Commitments
have been terminated, the Net Investment has been reduced to zero, and all
accrued Discount, Fees, Servicing Fees and all other Aggregate Unpaids have been
paid in full in cash:

 

(a)                                  Credit and Collection Policy.  The
Collection Agent will comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

 

(b)                                 Collections Received.  The Collection Agent
shall hold in trust, and deposit as soon as reasonably practicable (but in any
event no later than one Business Day following its receipt thereof) to a
Lock-Box Account all Collections received from time to time by the Collection
Agent.

 

(c)                                  Notice of Termination Events, Potential
Termination Events or Collection Agent Defaults.  Immediately, and in any event
within one (1) Business Day after the Collection Agent obtains knowledge of the
occurrence of each Termination Event, Potential Termination Event or Collection
Agent Default, the Collection Agent will furnish to the Administrative Agent and
each Purchaser a statement of a Responsible Officer of the Collection Agent
setting forth details of such Termination Event, Potential Termination Event or
Collection Agent Default, and the action which the Collection Agent, the
Transferor or a Seller proposes to take with respect thereto.

 

(d)                                 Conduct of Business.  The Collection Agent
will do all things necessary to remain duly incorporated, validly existing and
in good standing as a domestic corporation in its jurisdiction of incorporation
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted to the extent that the failure
to maintain such would have a Material Adverse Effect.

 

(e)                                  Compliance with Laws.  The Collection Agent
will comply in all respects with all Laws with respect to the Receivables to the
extent that any non-compliance would have a Material Adverse Effect.

 

(f)                                    Further Information.  The Collection
Agent shall furnish or cause to be furnished to the Administrative Agent and,
after a Termination Event or a Potential Termination Event, any Purchaser, such
other information relating to the Receivables and readily available public
information regarding the financial condition of the Collection Agent, as soon
as reasonably practicable, and in such form and detail, as the Administrative
Agent may reasonably request

 

37

--------------------------------------------------------------------------------


 

and, after a Termination Event or a Potential Termination Event, as any
Purchaser may reasonably request.

 

SECTION 6.06.                                   Negative Covenants of the
Collection Agent.  At all times from the date hereof to the date on which all
Commitments have been terminated, the Net Investment has been reduced to zero,
and all accrued Discount, Fees, Servicing Fees and all other Aggregate Unpaids
have been paid in full in cash:

 

(a)                                  No Sales, Liens, Etc.  Except as otherwise
provided herein, in the Receivables Purchase Agreement, in the Credit Agreement
and in the Indenture, the Collection Agent will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create any Adverse Claim upon
(or file any financing statement) or with respect to (x) any of the Receivables,
Related Security, Collections or Proceeds with respect thereto, (y) any Lock-Box
Account (or any other account referred to in Section 5.01(i) to which any
Collections of any Receivables are sent, or assign any right to receive income
in respect thereof, or (z) grant any Adverse Claim or file any financing
statement (other than those granted in the Transaction Documents) on or with
respect to any inventory or goods, the sale of which may give rise to a
Receivable or a Collection.

 

(b)                                 Consolidations, Mergers and Sales of
Assets.  The Collection Agent shall not without the prior written consent of the
Administrative Agent, (i) consolidate or merge with or into any other Person or
(ii) sell, lease or otherwise transfer all or substantially all of its assets to
any other Person; provided that the Collection Agent may consolidate or merge
with another Person if (A)(1) the Collection Agent is the corporation surviving
such consolidation or merger or (2) the Person into or with whom the Collection
Agent is merged or consolidated is an Affiliate and the surviving corporation
assumes in writing all duties and liabilities of the Collection Agent hereunder
and (B) immediately after and giving effect to such consolidation or merger, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.

 

(c)                                  Lock-Box Accounts.  Except as permitted
pursuant to Section 2.09(b) of this Agreement or as otherwise permitted under or
required by the Transaction Documents, the Collection Agent shall not make, or
cause or permit any other Person to make any transfer of funds on deposit in a
Lock-Box Account.

 

(d)                                 Modifications of Receivables or Contracts. 
The Collection Agent shall not extend, amend, forgive, discharge, compromise,
waive, cancel or otherwise modify the terms of any Receivable or amend, modify
or waive any term or condition of any Contract related thereto; provided that
the Collection Agent may take such actions as are expressly permitted by the
terms of any Transaction Document and are in accordance with the Credit and
Collection Policy.

 

SECTION 6.07.                                   Collection Agent Default.  The
occurrence of any one or more of the following events shall constitute a
Collection Agent default (each, a “Collection Agent Default”):

 

(a)                                  (i) the Collection Agent or, to the extent
that the Transferor, TriMas Corp., any Seller or any Affiliate of the Transferor
or the Sellers is then acting as Collection Agent, the

 

38

--------------------------------------------------------------------------------


 

Transferor, TriMas Corp., such Seller or such Affiliate, as applicable, shall
fail to observe or perform any material term, covenant or agreement hereunder
(other than as referred to in clauses (ii) and (iii) of this Section 6.07(a)),
and such failure shall remain unremedied for ten (10) days, after a Responsible
Officer of the Collection Agent has knowledge thereof or (ii) the Collection
Agent or, to the extent that the Transferor, TriMas Corp., any Seller or any
Affiliate of the Transferor or the Sellers is then acting as Collection Agent,
the Transferor, TriMas Corp., such Seller or such Affiliate, as applicable,
shall fail to make any payment or deposit required to be made by it hereunder
when due and such failure remains uncured for one (1) Business Day or the
Collection Agent shall fail to observe or perform in any material respect any
term, covenant or agreement on the Collection Agent’s part to be performed under
Section 2.09(b) hereof, or (iii) the Collection Agent fails to deliver any
Settlement Statement within two (2) Business Days of the date when due; or

 

(b)                                 any representation, warranty, certification
or statement made by the Collection Agent in this Agreement, any other
Transaction Document or in any other document delivered pursuant hereto or
thereto shall prove to have been incorrect in any material respect when made or
deemed made; provided that no such event shall constitute a Collection Agent
Default unless such event shall continue unremedied for a period of ten
(10) days from the date a Responsible Officer of the Collection Agent obtains
knowledge thereof; or

 

(c)                                  the Collection Agent or any of its
Subsidiaries shall fail to make any payment of principal or interest in respect
of any Indebtedness evidencing an aggregate outstanding principal amount
exceeding $15,000,000, when and as the same shall become due and payable after
giving effect to any applicable grace period with respect thereto; or any event
or condition occurs that results in any such Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
such Indebtedness or any trustee or agent on its or their behalf to cause any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (c) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or

 

(d)                                 an involuntary proceeding described under
clause (ii) of the definition of Event of Bankruptcy shall occur and be
continuing for sixty (60) days, or any other Event of Bankruptcy shall occur and
be continuing, in each case with respect to the Collection Agent or any of its
Subsidiaries; or

 

(e)                                  a Change of Control shall have occurred; or

 

(f)                                    there shall have occurred any event
which, in the commercially reasonable judgment of the Administrative Agent and
the Required Purchasers materially and adversely affects the Collection Agent’s
ability to collect the Receivables under this Agreement.

 

SECTION 6.08.                                   Responsibilities of the
Transferor and the Sellers.  Anything herein to the contrary notwithstanding,
the Transferor shall, and/or shall cause each Seller to, (i) perform all of such
Seller’s obligations under the Contracts related to the Receivables to the same
extent as if interests in such Receivables had not been sold hereunder and under
the Receivables Purchase Agreement and the exercise by the Administrative Agent
and the

 

39

--------------------------------------------------------------------------------


 

Purchasers of their rights hereunder and under the Receivables Purchase
Agreement shall not relieve the Transferor or the Seller from such obligations
and (ii) pay when due any taxes, including without limitation, any sales taxes
payable in connection with the Receivables and their creation and satisfaction. 
Neither the Administrative Agent nor any of the Purchasers shall have any
obligation or liability with respect to any Receivable or related Contracts, nor
shall it be obligated to perform any of the obligations of the Seller
thereunder.

 

ARTICLE VII

 

Termination Events

 

SECTION 7.01.                                   Termination Events.  The
occurrence of any one or more of the following events shall constitute a
Termination Event:

 

(a)                                  TriMas Corp., TriMas LLC, the Transferor,
any Seller or the Collection Agent shall fail to make any payment or deposit to
be made by it hereunder or under any of the Transaction Documents when due
hereunder or thereunder and such failure continues for one (1) Business Day; or

 

(b)                                 any representation, warranty, certification
or statement made by TriMas Corp., the Transferor, the Collection Agent or any
Seller in this Agreement, any other Transaction Document to which it is a party
or in any other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; provided
that no such event shall constitute a Termination Event unless such event shall
continue unremedied for a period of ten (10) days from the date a Responsible
Officer of the Transferor obtains knowledge thereof; provided, further, that no
grace period shall apply to Sections 3.01(c), 3.01(d), 3.01(j), 3.01(r) and
3.01(s) of this Agreement (and, for the avoidance of doubt, the cure period
described in the first proviso of this Section 7.01(b) shall not apply to
payments required to be made pursuant to Section 2.10(b)); and provided,
further, that no such event shall constitute a Termination Event if the
Transferor shall have timely paid to the Collection Agent the Deemed Collection
required to be paid as a result of such event in accordance with
Section 2.10(b); or

 

(c)                                  TriMas Corp., the Transferor, any Seller or
the Collection Agent shall default in the performance of any payment, covenant
or other undertaking (other than those covered by clause (a) above or clause
(h) below) under any Transaction Document and such default shall continue for
ten (10) days after a Responsible Officer of TriMas Corp., TriMas LLC, the
Transferor or the Collection Agent has knowledge thereof; or

 

(d)                                 the Transferor shall fail to make any
payment of principal or interest in respect of any Indebtedness when and as the
same shall become due and payable after giving effect to any applicable grace
period with respect thereto; or any event or condition occurs that results in
any such Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any such Indebtedness or any trustee
or agent on its or their behalf to cause any such Indebtedness to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; or

 

40

--------------------------------------------------------------------------------


 

(e)                                  any Event of Bankruptcy shall occur with
respect to the Transferor, the Collection Agent, any Seller, TriMas Corp., or
any of its Subsidiaries; or

 

(f)                                    after the filing in the appropriate
offices of the financing statements described in Sections 4.02(b), 4.02(c),
4.02(d) and 4.02(e), the Administrative Agent, on behalf of the Purchasers,
shall, for any reason, fail or cease to have a valid and perfected first
priority ownership or security interest in the Receivables and Related Security,
Collections and Proceeds with respect thereto, free and clear of any Adverse
Claims (other than, in the case of the Transferor, Liens for taxes, assessments
or other governmental charges that are not yet due and payable and, in the case
of any Seller, Permitted Originator Encumbrances); or

 

(g)                                 a Collection Agent Default shall have
occurred; or

 

(h)                                 the Transferor, TriMas Corp., or any Seller
shall enter into any corporate transaction or merger that is not otherwise
permitted by this Agreement or the Receivables Purchase Agreement; or

 

(i)                                     there shall have occurred since the
Closing Date any event or condition which could reasonably be expected to have a
Material Adverse Effect; or

 

(j)                                     (i) the Percentage Interest exceeds the
Maximum Percentage Interest unless the Transferor reduces the Net Investment
from previously received Collections or other funds available to the Transferor
or increases the balance of the Receivables on the next Business Day following
such breach so as to reduce the Percentage Interest to less than or equal to
100%; or (ii) the Net Investment shall exceed the Facility Limit; or

 

(k)                                  the average Dilution Ratio for the three
preceding Calculation Periods exceeds 9.0%; or

 

(l)                                     the average Default Ratio for the three
preceding Calculation Periods exceeds 3.0%; or

 

(m)                               the average Delinquency Ratio for the three
preceding Calculation Periods exceeds 5.0%; or

 

(n)                                 a Responsible Officer of the Transferor
receives notice or becomes aware that a notice of lien has been filed against
TriMas Corp., TriMas LLC, the Transferor or the Collection Agent under
Section 412(n) of the Code or Section 302(f) of ERISA for a failure to make a
required installment or other payment to a plan to which Section 412(n) of the
Code or Section 302(f) of ERISA applies; or

 

(o)                                 the Receivables Purchase Agreement is
terminated; or

 

(p)                                 TriMas Corp., TriMas LLC and the Sellers (in
the aggregate) shall fail to maintain 100% ownership of the Transferor; or

 

41

--------------------------------------------------------------------------------


 

(q)                                 TriMas Corp., TriMas LLC or any of its
Subsidiaries default in the observance or performance of Section 6.12 or 6.13 of
the Credit Agreement (whether or not such agreement remains in effect).

 

SECTION 7.02.                                   Remedies Upon the Occurrence of
a Termination Event.  (a) Upon the occurrence of any Termination Event, the
Administrative Agent may, or at the direction of the Required Purchasers shall,
by notice to the Transferor and the Collection Agent, declare the Termination
Date to have occurred; provided, however, that in the case of any event
described in Section 7.01(e) above, the Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event.  At all times after
the declaration or automatic occurrence of the Termination Date pursuant to this
Section 7.02(a), the Applicable Margin shall increase by 200 basis points.  If
an event or condition shall have occurred which constitutes a Potential
Termination Event, of which the Administrative Agent is aware, the
Administrative Agent may advise the Transferor of the occurrence of such
Potential Termination Event.

 

(b)                                 In addition, if any Termination Event occurs
hereunder, the Administrative Agent shall promptly notify the Transferor in
writing whether it has declared the Termination Date to have occurred and
whether it will be exercising the remedies specified in this Section 7.02.  From
and after the Termination Date, (i) the Administrative Agent, on behalf of the
Purchasers, shall have all of the rights and remedies provided to a secured
creditor or a purchaser of accounts under the Relevant UCC by applicable law in
respect thereto and (ii) (A) the Facility Limit shall be reduced as of each
calendar date thereafter equal to the Net Investment as of such date and (B) the
Percentage Interest shall be increased to 100%.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01.                                   Appointment.  Each of the
Purchasers hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Person under this Agreement and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, (i) the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent; and (ii) in no
event shall the Administrative Agent be liable under or in connection with this
Agreement for indirect, special, or consequential losses or damages of any kind,
including lost profits, even if advised of the possibility thereof and
regardless of the form of action by which such losses or damages may be claimed.
In performing its functions and duties hereunder, the Administrative Agent shall
act solely as the agent of the Purchasers, and the Administrative Agent does not
assume, nor shall be deemed to have assumed, any trust or fiduciary obligation
or relationship with or for any such Person.  Without limiting the foregoing, in
accordance with customary practices in syndicate financings, the Administrative
Agent will promptly forward to each Purchaser any written information

 

42

--------------------------------------------------------------------------------


 

delivered by or on behalf of the Transferor, any Seller or TriMas Corp. or
TriMas LLC to the Administrative Agent.

 

SECTION 8.02.                                   Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
(who may be counsel for the Transferor or the Collection Agent), independent
public accountants and other experts selected by it concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys in-fact selected by it
with reasonable care.

 

SECTION 8.03.                                   Exculpatory Provisions.  Neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (x) with the consent or at the request of the Purchasers or
(y) in the absence of its own gross negligence or willful misconduct or
(ii) responsible in any manner to any of the Purchasers for any recitals,
statements, representations or warranties made by the Transferor, the Collection
Agent, the Sellers or any officer thereof contained in this Agreement or any
other Transaction Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Transaction Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any other Transaction Document, the Receivables
(or any Related Security, Collections and Proceeds with respect thereto) or any
Transferred Interest or for any failure of any of the Transferor, the Collection
Agent, the Sellers or the Obligors to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Transaction Document or to inspect the properties, books or records of the
Transferor, the Collection Agent or any Seller.

 

SECTION 8.04.                                   Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, fax, e-mail, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Transferor or the Collection Agent), independent accountants and other experts
selected by the Administrative Agent and shall not be liable for any action
taken or omitted to be taken by it in good faith in accordance with the advice
of such counsel, accountants or experts.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Purchasers as it deems appropriate or it shall first be
indemnified to its satisfaction by the Purchasers against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Transaction Documents in accordance with a request of the Required
Purchasers (unless, in the case of any action relating to the giving of consent
hereunder, the giving of such consent requires the consent of all Purchasers),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Purchasers.

 

43

--------------------------------------------------------------------------------


 

SECTION 8.05.                                   Notice of Collection Agent
Default.  The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Collection Agent Default or any Termination
Event unless the Administrative Agent has received notice from a Purchaser, the
Transferor or the Collection Agent referring to this Agreement, describing such
Collection Agent Default or Termination Event and stating that such notice is a
“notice of a Collection Agent Default” or “notice of a Termination Event”, as
the case may be.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Purchasers,
the Transferor and the Collection Agent.  The Administrative Agent shall take
such action with respect to such event as shall be reasonably directed by the
Required Purchasers, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such event as it shall deem advisable in the best interests of the
Purchasers.

 

SECTION 8.06.                                   Non-Reliance on the
Administrative Agent and Other Purchasers.  Each of the Purchasers expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Transferor, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any such Person.  Each of the Purchasers represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Transferor, the Collection Agent and the
Sellers and made its own decision to enter into this Agreement.  Each of the
Purchasers also represents that it will, independently and without reliance upon
the Administrative Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Transferor, the Collection Agent and the Sellers.  Except for notices, reports
and other documents expressly required to be furnished to the Purchasers by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Purchaser with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Transferor, the Collection
Agent or the Sellers which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

SECTION 8.07.                                   Indemnification.  Each of the
Purchasers, severally and not jointly, agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Transferor,
the Collection Agent and the Sellers and without limiting the obligation of the
Transferor, the Collection Agent and the Sellers to do so) ratably in accordance
with their respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement, any of the other

 

44

--------------------------------------------------------------------------------


 

Transaction Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Purchaser shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of all amounts payable hereunder.

 

SECTION 8.08.                                   The Administrative Agent in Its
Individual Capacity.  The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Transferor, the Collection Agent or any of their Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder.  With respect
to any Transferred Interest held by the Administrative Agent, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Transaction Documents as any Purchaser and may exercise the same as though it
were not the Administrative Agent, and the term “Purchaser” shall include the
Administrative Agent in its individual capacity.

 

SECTION 8.09.                                   Resignation of Administrative
Agent; Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent at any time by giving thirty (30) days’ notice to the
Purchasers, the Transferor and the Collection Agent.  The Administrative Agent
may be removed at any time by a resolution of the Required Purchasers, removing
the Administrative Agent and appointing from among the Purchasers a successor
administrative agent, which successor administrative agent shall be approved by
the Transferor and the Collection Agent (which approval shall not be
unreasonably withheld), delivered to the Administrative Agent and the Collection
Agent.  If Wachovia shall resign as Administrative Agent under this Agreement,
then the Required Purchasers, shall promptly appoint a successor administrative
agent from among the Purchasers, which successor administrative agent shall be
approved by the Transferor and the Collection Agent (which approval shall not be
unreasonably withheld).  If no successor administrative agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Purchasers, the
Transferor and the Collection Agent, a successor agent from among the
Purchasers.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Collection Agent shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required
Purchasers appoint a successor agent as provided for above.  Effective upon the
appointment of a successor administrative agent, such successor administrative
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor
administrative agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement.  After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

45

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Limited Guaranty

 

SECTION 9.01.                                   Guaranty of Obligations.  The
Guarantor unconditionally guarantees the full and prompt payment when due of all
of the payment obligations and the timely performance of all of the performance
obligations of the Sellers of every kind and nature now or hereafter existing,
or due or to become due, under the Transaction Documents (collectively, the
“Obligations”); provided that, such Obligations shall not include amounts not
collected in respect of any Receivable as a result of the lack of
creditworthiness of an Obligor, including, but not limited to, amounts required
to be returned to an Obligor as a voidable preference.  The Guarantor shall pay
all reasonable costs and expenses including, without limitation, all court costs
and reasonable attorney’s fees and expenses paid or incurred by the
Administrative Agent and the other Beneficiaries in connection with (a) the
collection of all or any part of the Obligations from the Guarantor and (b) the
prosecution or defense of any action by or against the Administrative Agent, the
other Beneficiaries or the Transferor in connection with, or relating to, the
Obligations, whether involving the Sellers, the Collection Agent, the Guarantor,
the Transferor or any other party (including, but not limited to, a trustee in a
bankruptcy or a debtor-in-possession).

 

SECTION 9.02.                                   Validity of Obligations;
Irrevocability.  The Guarantor agrees that subject to the proviso set forth in
Section 9.01 above its obligations under this Guaranty shall be unconditional,
irrespective of (i) the validity, enforceability, discharge, disaffirmance,
settlement or compromise (by any Person, including a trustee in a bankruptcy or
a debtor-in-possession) of the Obligations or of the Transaction Documents or
any Contract, (ii) the absence of any attempt to collect the Obligations from a
Seller or the Collection Agent or any other party, (iii) the waiver or consent
by any Person with respect to any provision of any instrument evidencing the
Obligations, (iv) any change of the time, manner or place of payment or
performance, or any other term of any of the Obligations, (v) any law,
regulation or order of any jurisdiction affecting any term of any of the
Obligations or rights of any Person with respect thereto, (vi) the failure by
any Person to take any steps to perfect and maintain perfected its interest in
the Receivables or any security or collateral related to the Obligations or
(vii) any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.  The Guarantor agrees
that the Administrative Agent and the Beneficiaries shall be under no obligation
to marshal any assets in favor of or against or in payment of any or all of the
Obligations.  The Guarantor further agrees that, to the extent a payment is made
by a Seller or the Collection Agent under the Transaction Documents, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to such
Seller or the Collection Agent, its estate, trustee, receiver or any other
party, under any bankruptcy, insolvency or similar state or federal law, common
law or equitable cause, then to the extent of such payment or repayment, the
Obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
such initial payment, reduction or satisfaction occurred.  The Guarantor waives
all set-offs, defenses and counterclaims and all presentments, demands for
performance, notices of dishonor and notice of acceptance of this Guaranty.  The
Guarantor’s obligations under this Guaranty shall be irrevocable.

 

46

--------------------------------------------------------------------------------


 

SECTION 9.03.                                   Several Obligations.  The
obligations of the Guarantor hereunder are separate and apart from the Sellers
or any other Person, and are primary obligations concerning which the Guarantor
is the principal obligor. This Guaranty shall not be discharged except by
payment in full of the Obligations and complete performance of the obligations
of the Guarantor hereunder.  The obligations of the Guarantor hereunder shall
not be affected in any way by the release or discharge of a Seller from the
performance of any of the Obligations (other than the full and final payment of
all of the Obligations), whether occurring by reason of law or any other cause,
whether similar or dissimilar to the foregoing.

 

SECTION 9.04.                                   Subrogation Rights.  If any
amount shall be paid to the Guarantor on account of subrogation rights relating
to the Obligations at any time when all the Obligations shall not have been paid
in full, such amount shall be held in trust for the benefit of the
Administrative Agent, on behalf of the Beneficiaries, and shall forthwith be
paid to the Administrative Agent to be applied to the Obligations.  If (a) the
Guarantor shall make payment to the Administrative Agent of or perform all or
any part of the Obligations and (b) all the Obligations shall be paid and
performed in full, the Administrative Agent will, at the Guarantor’s request,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Obligations resulting from
such payment or performance by the Guarantor.  The Guarantor shall have no
rights of subrogation with respect to amounts due to the Administrative Agent or
the Beneficiaries until such time as all obligations of the Sellers to the
Transferor, the Administrative Agent and the Beneficiaries have been paid or
performed in full and this Agreement has been terminated.

 

SECTION 9.05.                                   Rights of Set-Off.  The
Guarantor hereby authorizes the Administrative Agent, on behalf of the
Beneficiaries, at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (whether general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent or the Beneficiaries
to or for the credit or the account of the Guarantor against any and all of the
obligations of the Guarantor now or hereafter existing under this Guaranty (even
if contingent or unmatured).  The Guarantor hereby acknowledges that rights of
the Administrative Agent, on behalf of the Beneficiaries, described in this
Section 9.05 are in addition to all other rights and remedies (including,
without limitation, other rights of set-off) the Administrative Agent and the
Beneficiaries may have.

 

SECTION 9.06.                                   Representations and Warranties. 
The Guarantor hereby represents and warrants to the Administrative Agent, for
the benefit of the Beneficiaries, as of the date hereof, as follows:

 

(a)                                  Existence and Power.  The Guarantor is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware and has all limited liability company power and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is now
conducted.  The Guarantor is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

(b)                                 LLC and Governmental Authorization;
Contravention.  The execution, delivery and performance by the Guarantor of this
Guaranty and the other Transaction Documents to which the Guarantor is a party
are within the Guarantor’s limited liability company powers, have been duly
authorized by all necessary limited liability company action, require no action
by or in respect of, or filing with, any Official Body or official thereof, and
do not contravene, or constitute a default under, any provision of applicable
law, rule or regulation or of the Certificate of Formation of the Guarantor or
of any material agreement, judgment, injunction, order, writ, decree or other
instrument binding upon the Guarantor or result in the creation or imposition of
any Adverse Claim on the assets of the Guarantor or any of its Subsidiaries
(except as contemplated by Section 2.09).

 

(c)                                  Binding Effect.  Each of this Guaranty and
the other Transaction Documents to which the Guarantor is a party constitutes
the legal, valid and binding obligation of the Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors and general
equitable principles (whether considered in a proceeding at law or in equity).

 

(d)                                 Accuracy of Information.  All written
information heretofore furnished by the Guarantor to the Administrative Agent or
the Beneficiaries for purposes of or in connection with this Guaranty, the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such written information hereafter furnished by the Guarantor to the
Administrative Agent or the Beneficiaries will be, true and accurate in every
material respect on the date such information is stated or certified.

 

(e)                                  Tax Status.  The Guarantor has filed all
tax returns (Federal, state and local) required to be filed and has paid prior
to delinquency or made adequate provision for the payment of all taxes,
assessments and other governmental charges (including for such purposes, the
setting aside of appropriate reserves for taxes, assessments and other
governmental charges being contested in good faith).

 

(f)                                    Action, Suits.  Except as set forth in
the TriMas Corp. Form 10-Q for the period ended September 30, 2009, there are no
actions, suits or proceedings pending, or to the knowledge of the Guarantor
threatened, against or affecting the Guarantor or any Affiliate of the Guarantor
or their respective properties, in or before any court, arbitrator or other
body, which may, individually or in the aggregate, have a Material Adverse
Effect.

 

(g)                                 Not an Investment Company.  The Guarantor is
not, nor is it controlled by, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or is exempt from all provisions of
such Act.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.                            Term of Agreement.  This Agreement
shall terminate on the date following the Termination Date upon which the Net
Investment has been reduced to zero, and all accrued Discount, Fees, Servicing
Fees and all other Aggregate Unpaids have been paid in full,

 

48

--------------------------------------------------------------------------------


 

in each case, in cash; provided, however, that the rights and remedies of the
Administrative Agent and the Purchasers with respect to any representation and
warranty made or deemed to be made by the Transferor or the Seller pursuant to
this Agreement, and (ii) the indemnification and expense payment provisions of
this Agreement, shall be continuing and shall survive any termination of this
Agreement.

 

SECTION 10.02.                            Waivers; Amendments.  No failure or
delay on the part of the Administrative Agent or any Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy.  The rights and remedies herein provided shall be cumulative
and nonexclusive of any rights or remedies provided by law.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the parties hereto and the Required
Purchasers; provided, however, that no such amendment or waiver shall, without
the consent of each affected Purchaser, (A) extend the Termination Date or the
date of any payment or deposit of Collections by the Transferor or the
Collection Agent, (B) reduce the rate or extend the time of payment of any
Discount, interest or fees hereunder or under any Fee Letter, (C) change the
amount of any Purchaser’s Pro Rata Share or Commitment, (D) consent to or permit
the assignment or transfer by the Transferor of any of its rights or obligations
under this Agreement, (E) amend or modify the definitions of “Percentage
Interest” or “Required Purchasers” or any other defined term used in such
definitions, to the extent used in such definitions, (F) amend or modify this
Section 10.02, (G) change the Net Investment held by any Purchaser, (H) at any
time while there are two or fewer Purchasers, amend or waive any Collection
Agent Default under Section 6.07(e), (I) amend or waive any Termination Event
described in Sections 7.01(e), 7.01(f), 7.01(j), 7.01(k), 7.01(l), 7.01(m) or
7.01(p), (J) release or terminate any interest created hereunder in any
Receivables or Related Security with respect thereto, or (K) amend or waive any
provision of Section 2.12(a).

 

SECTION 10.03.                            Notices.  Except as provided below,
all communications and notices provided for hereunder shall be in writing
(including telecopy, electronic mail, electronic facsimile transmission or
similar writing) and shall be given to the other party at its address or
telecopy number set forth below or at such other address or telecopy number as
such party may hereafter specify for the purposes of notice to such party.  Each
such notice or other communication shall be effective (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section 10.03 and confirmation is received, (ii) if given by mail three
(3) Business Days following such posting, postage prepaid, U.S. certified or
registered, (iii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iv) if given by
any other means, when received at the address specified in this Section 10.03. 
However, anything in this Section 10.03 to the contrary notwithstanding, the
Transferor hereby authorizes the Administrative Agent and each Purchaser to
effect Transfers, and, as applicable, Tranche Period selections based on
telephonic notices made by any Person which the Administrative Agent or such
Purchaser in good faith believes to be acting on behalf of the Transferor.  The
Transferor agrees to deliver promptly to the Administrative Agent and each
Purchaser a written confirmation of each telephonic notice signed by an
authorized officer of Transferor.  However, the absence of such confirmation
shall not affect the validity of such notice.  If the written confirmation
differs in any material respect from

 

49

--------------------------------------------------------------------------------


 

the action taken by the Administrative Agent or such Purchaser, the records of
the Administrative Agent or such Purchaser shall govern absent manifest error.

 

If to a Purchaser, to its address set forth on Schedule B (with a copy to the
Administrative Agent).

 

If to the Transferor:

 

 

TSPC, Inc.

 

2520 Saint Rose Parkway, Suite 212

 

Henderson, NV 89074-7787

 

Attention: Michael DeWinter

 

Telephone: (702) 836-3510

 

Telecopy: (702) 925-3905

 

 

 

with a copies to:

 

 

 

Comptroller and General Counsel

 

39400 Woodward Avenue Suite 130

 

Bloomfield Hills, MI 48304

 

Telephone: (248) 631-5400

Telecopy: (248) 631-5413

 

 

 

and

 

 

 

Douglas Horowitz

 

Cahill Gordon & Reindel LLP

 

80 Pine Street

 

New York, NY 10005

 

Telecopy: (212) 269-5420

 

 

 

If to the Sellers, as provided in Section 9.03 of the Receivables Purchase
Agreement.

 

 

 

If to the Administrative Agent:

 

 

 

Wachovia Bank, National Association

6 Concourse Parkway, Suite 1450

 

Atlanta, GA 30328

 

Attention:

Eero Maki

 

Telephone:

(404) 732-0821

 

Telecopy:

(404) 732-0801

 

E-mail:

Eero.Maki@wachovia.com

 

If to the Purchasers, at their respective addresses set forth on Schedule B.

 

50

--------------------------------------------------------------------------------


 

SECTION 10.04.                            Governing Law; Submission to
Jurisdiction; Integration.  (a) This Agreement shall be governed by, and
construed in accordance with the laws of the State of New York.  Each of the
parties hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  Nothing in this Section 10.04 shall affect
the right of any party hereto to bring any action or proceeding against any
party hereto or its respective properties in the courts of other jurisdictions.

 

(b)                                 Each of the parties hereto hereby waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort or otherwise among any of them arising out of, connected with,
relating to or incidental to the relationship between them in connection with
this Agreement or the other Transaction Documents.

 

(c)                                  This Agreement contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 10.05.                            Severability; Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.06.                            Successors and Assigns.  (a) This
Agreement shall be binding on the parties hereto and their respective successors
and assigns; provided, however, that (i) the Transferor may not assign any of
its rights or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Administrative Agent and the Purchasers, (ii) neither the Guarantor nor
any Seller may assign any of its rights or delegate any of its duties hereunder
or under any of the other Transaction Documents to which it is a party without
the prior written consent of the Administrative Agent and the Required
Purchasers, and (iii) without the prior written consent of the Administrative
Agent and the Required Purchasers, the Collection Agent may not assign any of
its rights or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party except as permitted in
Section 10.06(b).  No provision of this Agreement shall in any manner restrict
the ability of any Purchaser to assign, participate, grant security interests
in, or otherwise transfer any portion of the Transferred Interest as provided in
this Section 10.06.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Assignments and Delegation by Collection
Agent.  So long as TriMas Corp. or any of its Affiliates is acting as the
Collection Agent, the Collection Agent may delegate certain of its duties and
responsibilities as Collection Agent hereunder to the Sellers in accordance with
the Receivables Purchase Agreement, so long as the Collection Agent remains
primarily liable to the Administrative Agent and the Purchasers for the full and
prompt performance of all duties and responsibilities of the Collection Agent
hereunder.  Notwithstanding any such delegation by the Collection Agent, the
Administrative Agent and the Purchasers shall be entitled to deal exclusively
with the Collection Agent in matters relating to the discharge by the Collection
Agent of its duties and responsibilities hereunder, and the Administrative Agent
and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than the Collection Agent in order for
communication to the Collection Agent and the Sellers as its subservicers or
delegates in respect thereof to be accomplished.  In addition to the foregoing,
in order to facilitate the collection of certain Defaulted Receivables and
Fully-Diluted Receivables, the Collection Agent may delegate certain of its
duties and responsibilities as Collection Agent hereunder in respect of such
Receivables to outside collection agencies in accordance with past practices,
and provided that no Termination Event or Potential Termination Event exists and
is continuing, the Transferor may assign such Defaulted Receivables and
Fully-Diluted Receivables to such collection agencies for collection, free and
clear of any ownership interest or security interest of the Administrative Agent
and the Purchasers.

 

(c)                                  Participations.  Any Purchaser may, with
the consent of the Administrative Agent and in the ordinary course of its
business and its accordance with applicable law, at any time sell to one or more
Persons (each, a “Participant”) participating interest in its rights and
obligations hereunder and under the Transaction Documents; provided, however,
that each Participant shall purchase an identical percentage in such selling
Purchaser’s Commitment, and Pro Rata Share of the Funded Amount. 
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance hereof, and the Administrative Agent shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Agreement and the other Transaction Documents.  Each
Purchaser agrees that any agreement between such Purchaser and any such
Participant in respect of such participating interest shall not restrict such
Purchaser’s right to agree to any amendment, supplement, waiver or modification
to this Agreement.

 

(d)                                 Assignments.

 

(i)                                     Any Purchaser may at any time and from
time to time, upon the prior written consent of the Administrative Agent, and,
if the Assignee is not an Affiliate of the selling Purchaser, the prior written
consent of the Transferor (which consent shall not be unreasonably withheld),
assign to one or more accredited investors or other Persons (“Assignee(s)”) all
or any part of its rights and obligations under this Agreement and the other
Transaction Documents pursuant to a supplement to this Agreement, substantially
in the form of Exhibit K hereto (each, a “Transfer Supplement”), executed by the
Assignee, such selling Purchaser, the Administrative Agent and, if applicable,
the Transferor; and provided, however, that (A) each Assignee shall purchase an
identical percentage in such selling Purchaser’s Commitment and Pro Rata Share
of its Funded Amount, (B) any such assignment cannot be for an amount less than
the lesser of (1)

 

52

--------------------------------------------------------------------------------


 

$5,000,000 and (2) such selling Purchaser’s Commitment or Pro Rata Share of the
Funded Amount (calculated at the time of such assignment) and (C) each Assignee
must be a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended).

 

(ii)                                  [intentionally deleted].

 

(iii)                               Upon (A) execution of a Transfer Supplement,
(B) delivery of an executed copy thereof to the Administrative Agent, and
(C) payment, if applicable, by the Assignee to such selling Purchaser of an
amount equal to the purchase price agreed between such selling Purchaser and the
Assignee, such selling Purchaser shall be released from its obligations
hereunder to the extent of such assignment and the Assignee(s) shall, for all
purposes, be a Purchaser party to this Agreement and shall have all the rights
and obligations of a Purchaser under this Agreement to the same extent as if it
were an original party hereto, and no further consent or action by the
Purchasers or the Administrative Agent shall be required.  The amount of the
assigned portion of the selling Purchaser’s Pro Rata Share of the Funded Amount
allocable to the Assignee shall be equal to the Transferred Percentage (as
defined in the Transfer Supplement) of such selling Purchaser’s Pro Rata Share
of the Funded Amount which is transferred thereunder regardless of the purchase
price paid therefor.  Such Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of the Assignee as a Purchaser and the resulting adjustment of the
selling Purchaser’s Commitment arising from the purchase by the Assignee of all
or a portion of the selling Purchaser’s rights, obligations and interest
hereunder.

 

(iv)                              Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without 
limitation, any Transferred Interest and any rights to payment of Net
Investment, Discount and any other amounts) under this Agreement to secure
obligations of such Purchaser to a Federal Reserve Bank, and this Section shall
not apply to any such pledge or grant of a security interest; provided that no
such pledge or grant of a security interest shall release a Purchaser from any
of its obligations hereunder, or substitute any such pledgee or grantee for such
Purchaser as a party hereto.

 

SECTION 10.07.                            Confidentiality.  (a) Each of the
Transferor, the Collection Agent and the Guarantor shall maintain, and shall
cause each officer, employee and agent of itself and its Affiliates to maintain,
the confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the Purchasers and the Administrative
Agent and each of their respective businesses obtained by them in connection
with the structuring, negotiation and execution of the transactions contemplated
herein and in the other Transaction Documents, except for information that has
become publicly available or information disclosed (i) to legal counsel,
accountants and other professional advisors to the Transferor, the Collection
Agent, the Guarantor and their respective Affiliates, (ii) as required by law,
regulation or legal process (including in connection with any registration
Statement or other filing made with the Commission) or in connection with any
legal or regulatory proceeding to which the Transferor, the Collection Agent,
the Guarantor or any of their respective Affiliates is subject.  Each of the
Transferor, the Collection Agent and the Guarantor hereby consents to the
disclosure of any

 

53

--------------------------------------------------------------------------------


 

nonpublic information with respect to it received by any Purchaser or the
Administrative Agent to any other Purchaser, any potential Purchaser, any
Participant or any potential Participant.

 

(b)                                 Each of the Purchasers and the
Administrative Agent shall maintain, and shall cause each officer, employee and
agent of itself and its Affiliates to maintain, the confidentiality of the
Transaction Documents and all other confidential proprietary information with
respect to the Transferor, the Sellers, the Guarantor and their Affiliates and
each of their respective businesses obtained by them in connection with the
structuring, negotiation and execution of the transactions contemplated herein
and in the other Transaction Documents, except for information that has become
publicly available except that such information may be disclosed (i) to legal
counsel, accountants and other professional advisors to the Purchasers, the
Administrative Agent and their respective Affiliates, (ii) as required by law,
regulation or legal process or (iii) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding,
(iv) to any other Person specified in the last sentence of Section 10.07(a), or
(v) upon the request of demand of any regulatory authority having jurisdiction
over the Administrative Agent or any Purchaser.

 

SECTION 10.08.                            Characterization of the Transactions
Contemplated by the Agreement.  (a)  It is the intention of the parties that the
transactions contemplated hereby constitute (other than for tax purposes) the
sale of the Transferred Interest, conveying good title thereto free and clear of
any Adverse Claims to the Purchasers, and that the Transferred Interest not be
part of the Transferor’s estate in the event of an insolvency.  If,
notwithstanding the foregoing, the transactions contemplated hereby should be
deemed a financing, the parties intend that the Transferor shall be deemed to
have granted to the Administrative Agent, on behalf of the Purchasers, and the
Transferor hereby grants to the Administrative Agent, on behalf of the
Purchasers, a first priority perfected and continuing security interest in all
of the Transferor’s right, title and interest in, to and under the Receivables
outstanding on the Initial Incremental Transfer Date and thereafter owned by the
Transferor, together with the Related Security and Collections with respect
thereto and all Proceeds of the foregoing, whether now owned or hereafter
acquired and wherever located, the Lock-Box Accounts, and all of the
Transferor’s rights under the Receivables Purchase Agreement with respect to the
Receivables and with respect to any obligations thereunder of the Seller with
respect to the Receivables, and that this Agreement shall constitute a security
agreement under applicable law.  If, notwithstanding the intention of the
parties expressed above, any sale or transfer by the Transferor hereunder shall
be characterized as a secured loan and not a sale or such sale shall for any
reason be ineffective or unenforceable, the Transferor represents and warrants
that each remittance of Collections to the Administrative Agent or the
Purchasers hereunder will have been (i) in payment of a debt incurred in the
ordinary course of business or financial affairs and (ii) made in the ordinary
course of business or financial affairs. The Transferor hereby assigns to the
Administrative Agent, on behalf of the Purchasers, all of its rights and
remedies under the Receivables Purchase Agreement with respect to the
Receivables and with respect to any obligations thereunder of the Seller with
respect to the Receivables.  The Transferor shall not give any consent or waiver
required or permitted to be given under the Receivables Purchase Agreement
without the prior consent of the Administrative Agent and the Required
Purchasers, such consent not to be unreasonably withheld.

 

54

--------------------------------------------------------------------------------


 

(b)                                 It is the intention of the parties that the
transactions contemplated by the Receivables Transfer Agreement will create a
debt obligation of the Transferor for United States Federal, state and local
income and franchise tax purposes.  Unless otherwise required by law, the
parties agree to treat the transactions accordingly for all such purposes.

 

SECTION 10.09.                            Limitation on the Termination of
Sellers.  Notwithstanding anything to the contrary contained in the Receivables
Purchase Agreement, the Transferor shall not consent to any request made
pursuant to Section 8.03 thereof, nor shall any Seller or Seller Division which
is the subject of such request be terminated under the Receivables Purchase
Agreement, in each case unless (i) no Termination Event or Potential Termination
Event (other than with respect to the Seller or Seller Division to be so
terminated) has occurred and is continuing (both before and after giving effect
to such termination) and (ii) the Administrative Agent shall have received prior
notice of such termination.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Receivables Transfer Agreement as of the date first written above.

 

 

TSPC, INC., as Transferor

 

 

 

By:

/s/ ROBERT J. ZALUPSKI

 

Name: Rober J. Zalupski

 

Title: Vice President & Treasurer

 

 

 

 

 

TRIMAS CORPORATION, individually, as Collection Agent

 

 

 

By:

/s/ A. MARK ZEFFIRO

 

Name: A. Mark Zeffiro

 

Title: Chief Financial Officer

 

 

 

 

 

TRIMAS COMPANY, LLC, individually, as Guarantor

 

 

 

By:

/s/ JOSHUA A. SHERBIN

 

Name: Joshua A. Sherbin

 

Title: Vice President & Secretary

 

56

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

By:

/s/ EERO H. MAKI

 

Name: Eero H. Maki

 

Title: Director

 

57

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

“ABR Tranche” shall mean a Tranche as to which Discount is calculated at the sum
of the Alternate Base Rate plus the Applicable Margin.

 

“ABR Tranche Period” shall mean a calendar month or any portion thereof.

 

“Administrative Agent” shall mean Wachovia, as administrative agent on behalf of
the Purchasers, and any successor appointed pursuant to Section 8.09 of the
Receivables Transfer Agreement.

 

“Administrative Agent’s Account” shall mean account no. 2070482789126, account
name: Leverage Finance – NC, at Wachovia Bank, National Association, ABA
No. 053000219, Reference:  TSPC, Inc., or any other account or accounts as the
Administrative Agent may indicate from time to time.

 

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

 

“Advance” shall have the meaning specified in Section 3.02(b) of the Receivables
Purchase Agreement.

 

“Adverse Claim” shall mean a lien, security interest, charge or encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument properly filed against such Person’s assets or properties).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.

 

“Aggregate Commitment” shall mean, at any time, the sum of the Commitments then
in effect.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of
(i) the aggregate accrued and unpaid Discount at such time, (ii) the Net
Investment at such time, (iii) all Fees, (iv) all Indemnified Amounts, amounts
payable pursuant to Section 2.21 and Indemnified Taxes and (v) all other amounts
owed (whether due or accrued) by the Transferor to the Purchasers at such time.

 

“Alternate Base Rate” or “ABR” shall mean, for any date of determination a rate
per annum equal to the greater of (i) the prime rate of interest announced by
the Administrative Agent from time to time, changing when and as said prime rate
changes (such rate not

 

58

--------------------------------------------------------------------------------


 

necessarily being the lowest or best rate charged by the Administrative Agent)
or (ii) the sum of (a) 0.50% and (b) the Federal Funds Rate for such date.

 

“Applicable Margin” shall have the meaning specified in the Fee Letter.

 

“Approved Foreign Country” shall mean Canada or the United Kingdom.

 

“Availability” shall mean the excess (if any) of (a) the lesser of (i) the
Facility Limit and (ii) the Net Receivables Balance, over (b) the sum of (i) the
Net Investment plus (ii) the Required Reserves.

 

“Bankruptcy Code” shall have the meaning assigned to that term in
Section 3.01(v) of the Receivables Transfer Agreement.

 

“Beneficiaries” shall mean the Purchasers and the Administrative Agent,
collectively.

 

“Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA in respect of which the Transferor, any Seller or any
ERISA Affiliate of the Transferor, or any Seller is, or at any time during the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which commercial banks in The City of New York are authorized or required by law
to close, and, when used with respect to the determination of the LMIR or any
notice with respect thereto, any such day which is also a day for trading by and
between banks in the London interbank market in United States dollar deposits.

 

“Calculation Period” shall mean each Fiscal Month.

 

“Capitalized Lease” of a Person shall mean any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP consistently applied.

 

“Carrying Cost Reserve Ratio “ shall mean, for any Calculation Period, the
product (expressed as a percentage) of (i) 1.5 times (ii) the Alternate Base
Rate as of the immediately preceding Cut-Off Date times (iii) a fraction the
numerator of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

 

“Change of Control” shall mean the occurrence of a “Change in Control” (as
defined in the Credit Agreement as in effect on the Closing Date or as such
definition may thereafter be amended with the consent of the Administrative
Agent hereunder).

 

“Charged-Off Receivables” shall mean, with respect to any Calculation Period,
all Receivables (or portions thereof) which, in accordance with the Credit and
Collection Policy, have or should have been written off during such Calculation
Period as uncollectible, including, without limitation, the Receivables of any
Obligor which becomes the subject of any voluntary or involuntary bankruptcy
proceeding.

 

59

--------------------------------------------------------------------------------


 

“Closing Date” shall mean December 29, 2009.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

“Collection Agent” shall mean, at any time, the Person then authorized pursuant
to Section 6.01 of the Receivables Transfer Agreement to act as Collection
Agent.  The initial Collection Agent shall be TriMas Corp.

 

“Collection Agent Default” shall have the meaning specified in Section 6.07 of
the Receivables Transfer Agreement.

 

“Collection Notice” shall mean a written notice by the Administrative Agent to a
Lock-Box Bank pursuant to a Lock-Box Agreement to cease honoring funds transfer
and withdrawal instructions from the Transferor.  The Administrative Agent may
deliver a Collection Notice only if deemed necessary or advisable in its
reasonable judgment.

 

“Collections” shall mean, with respect to any Receivable, all cash collections
and other cash proceeds of such Receivable, including, without limitation, all
Finance Charges, if any, and cash proceeds of Related Security with respect to
such Receivable and any Deemed Collections.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Commitment” shall mean, with respect to any Purchaser, the amount specified as
such on Schedule B to the Receivables Transfer Agreement for such Purchaser, as
the same may be reduced or increased from time to time as provided in
Section 2.07 of the Receivables Transfer Agreement.

 

“Commitment Expiry Date” shall mean the earliest to occur of (i) the date on
which all amounts due and owing to the Purchasers under the Transaction
Documents have been paid in full and the Aggregate Commitment has been reduced
to zero pursuant to the Receivables Transfer Agreement, (ii) the Termination
Date, and (iii) December 29, 2012.

 

“Concentration Floor Percentage” shall mean (a) 12% at any time while the Stress
Factor is 1.50, and 20% at all other times.

 

“Concentration Limit” shall mean, on any day:

 

(a)           in relation to all Eligible Foreign Receivables, 15% of total
Eligible Receivables; and

 

(b)           in relation to the aggregate Outstanding Balance of Receivables
owed by any single Obligor and its Affiliates (if any), the applicable
concentration limit for Obligors who have short term unsecured debt ratings
currently assigned to them by S&P and Moody’s (or in the absence thereof, the
equivalent long term unsecured senior debt ratings), the applicable
Concentration Limit shall be determined according to the following table:

 

60

--------------------------------------------------------------------------------


 

S&P Short-Term
Rating

 

Moody’s Short-
Term Rating

 

S&P Long-Term
Rating

 

Moody’s Long-
Term Rating

 

Allowable % of
Eligible
Receivables

A-1+

 

P-1

 

AA- or better

 

A2 or better

 

12%

A-1

 

P-1

 

A

 

A-2 or better

 

10%

A-2

 

P-2

 

BBB+

 

Baa1

 

8%

A-3

 

P-3

 

BBB-

 

Baa3

 

6%

Below A-3 or Not Rated by either S&P or Moody’s

 

Below P-3 or Not Rated by either S&P or Moody’s

 

Below BBB- or Not Rated by either S&P or Moody’s

 

Below Baa3 or Not Rated by either S&P or Moody’s

 

4%

 

; provided, however, that (i) if any obligor has a split rating, the applicable
rating will be the lower of the two, and (ii) if any obligor is not rated by
either S&P or Moody’s, the applicable Obligor Concentration Limit shall be the
one set forth in the last line of the table above.

 

“Contract” shall mean a written agreement or invoice, pursuant to or under which
an Obligor shall be obligated to pay for merchandise purchased or services
rendered and including all items and provisions incorporated or implied by
applicable law, including, without limitation, the Relevant UCC.

 

“Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of December 16, 2009, by and among TriMas Corp., TriMas LLC,
JPMorgan Chase Bank, N.A., as administrative agent, J.P. Morgan Securities Inc.,
as arranger and the various lending institutions party thereto, as amended,
supplemented or otherwise modified or replaced or refinanced and in effect from
time to time.

 

“Credit and Collection Policy” shall mean the Sellers’ credit and collection
policy or policies relating to Contracts and Receivables existing on the Closing
Date and referred to in Exhibit A attached to the Receivables Transfer
Agreement, as amended, supplemented or otherwise Modified and in effect from
time to time in compliance with Section 5.02(c) of the Receivables Transfer
Agreement.

 

“Cut-Off Date” shall mean the last day of each Calculation Period.

 

“Days Sales Outstanding” and “DSO” shall mean, on any Cut-Off Date, the number
of calendar days equal to the product of (a) 91 and (b) the amount obtained by
dividing (i) the aggregate Outstanding Balance of all Receivables as of such
Cut-Off Date by (ii) the aggregate balance of Receivables which arose during the
three (3) consecutive Calculation Periods immediately preceding such Cut-Off
Date, which calculation shall remain in effect until the next succeeding Cut-Off
Date for all purposes of the Receivables Transfer Agreement.

 

“Deemed Collections” shall mean any Collections on any Receivable deemed to have
been received pursuant to Section 2.10(a) or (b) of the Receivables Transfer
Agreement.

 

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the Sellers
during the last

 

61

--------------------------------------------------------------------------------


 

three months (or such other period as the Administrative Agent may determine
based on a Review) ending on such Cut-Off Date, by (ii) the Net Receivables
Balance as of such Cut-off Date.

 

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring four months prior to the month ending on such Cut-Off Date.

 

“Defaulted Receivable” shall mean a Receivable (which on the date of its
origination was an Eligible Receivable):  (i) as to which any payment, or part
unpaid for more than 90 days from the original due date for such Receivable;
(ii) as to which an Event of Bankruptcy has occurred and is continuing with
respect to the Obligor thereof; (iii) which has been identified by the
Transferor, the Seller or the Collection Agent as uncollectible; or (iv) which,
in accordance with the Credit and Collection Policy, should be written off as
uncollectible.

 

“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the Outstanding Balance of all
Receivables at such time.

 

“Delinquent Receivable” shall mean a Receivable (which on the date of its
origination was an Eligible Receivable) as to which any payment, or part
thereof, remains unpaid for more than 60 days past its original due date but
does not constitute a Defaulted Receivable.

 

“Designated Obligor” shall mean, at any time, each Obligor; provided, however,
that any Obligor shall cease to be a Designated Obligor upon notice to the
Transferor from the Administrative Agent, delivered at any time.

 

“Diluted Receivable” shall mean, any Receivable (which on the date of its
origination was an Eligible Receivable) which is the subject of a reduction or
cancellation as a result of any Dilution.

 

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable, including, without limitation, adjustments to the
Outstanding Balance of a Receivable, due to (i) any defective, rejected or
returned merchandise or services, (ii) any cash discount or any other credits,
discounts, disputes, warranty claims, repossessed or returned goods, charge
backs, allowances, other dilutive factors and any other billing or other
adjustment (whether effected through the granting of credits against the
applicable Receivables or by the issuance of a check or other payment in respect
of (and as payment for) such reduction by any Seller or any Affiliate thereof,
or as a result of any governmental or regulatory action, (iii) any setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related or an unrelated transaction), (iii) any rebate or refund,
(iv) any misstatement of the amount thereof, or (v) any misrepresentation, but
excluding adjustments, reductions, or cancellations in respect of the Obligor’s
payment of the Receivable or  bankruptcy or insolvency, but excluding any
reduction or cancellation resulting from payment by an Obligor or a Receivable
becoming a Delinquent Receivable or a Defaulted Receivable.

 

62

--------------------------------------------------------------------------------


 

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the Sellers
during the three consecutive Calculation Periods (or such other period as the
Administrative Agent may determine based on a Review) ending on such Cut-Off
Date, by (b) the Net Receivables Balance as of such Cut-Off Date.

 

“Dilution Ratio” means, as of any Cut-Off Date, subject to the Special
Adjustment after the Inclusion Date (if any), a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the Calculation Period
ending on such Cut-Off Date, by (b) the aggregate sales generated by the Sellers
during the Calculation Period ending three months prior to the Calculation
Period ending on such Cut-Off Date.

 

“Dilution Reserve Ratio” means, for any month, the product (expressed as a
percentage) of:  (a) the sum of (i) the Stress Factor times the Adjusted
Dilution Ratio as of the immediately preceding Cut-Off Date, plus (ii) the
Dilution Volatility Component as of the immediately preceding Cut-Off Date,
times (b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

 

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 months and (b) the Adjusted Dilution Ratio, and
(ii) a fraction, the numerator of which is equal to the amount calculated in
(i)(a) of this definition and the denominator of which is equal to the amount
calculated in (i)(b) of this definition.

 

“Discount” shall mean, with respect to any Tranche Period:

 

(TR x TNI x AD)

YD

 

Where:

 

 

 

 

 

TR  

=

the Tranche Rate applicable to such Tranche Period;

 

 

 

TNI  

=

the portion of the Net Investment allocated to such Tranche Period;

 

 

 

AD  

=

the actual number of days during such Tranche Period; and

 

 

 

YD  

=

either (i) if the Tranche Rate is based on the LMIR, 360 or (ii) if the Tranche
Rate is based on the Alternate Base Rate, 365 or 366, as applicable,

 

provided, however, that no provision of the Receivables Transfer Agreement shall
require the payment or permit the collection of Discount in excess of the
maximum amount permitted by applicable law; and provided further, that Discount
shall not be considered paid by any distribution if, at any time, such
distribution is rescinded or must be returned for any reason.

 

“Discount Percentage” shall mean, on any date, the percentage obtained from the
following formula:

 

63

--------------------------------------------------------------------------------


 

100% - (A + B + C + D)

 

all determined by the Transferor as of the related Transfer Date,

 

 Where

 

 

 

 

 

A

=

Adjusted Loss Reserve Percentage, which as of such Transfer Date will equal the
ratio obtained by dividing (a) Charged-Off Receivables (net of recoveries in
respect of Charged-Off Receivables) during the six-Fiscal Month period
immediately preceding the Cut-Off Date most recently preceding such Transfer
Payment Date by (b) the aggregate amount of Collections during the six-Fiscal
Month period immediately preceding the Cut-Off Date most recent to such Transfer
Date.

 

 

 

B

=

Adjusted Carrying Cost Reserve Percentage, which as of such Transfer Date will
equal the amount obtained by dividing (a) the product of (i) the Stress Factor.
(ii) the average of the DSO for the three Cut-Off Dates most recent to such
Transfer Date and (iii) the Alternate Base Rate as of the Cut-Off Date most
recent to such Transfer Date by (b) 365.

 

 

 

C

=

The product of (i) the Servicing Fee Percentage and (ii) 1/3.

 

 

 

D

=

Processing Expense Reserve Percentage; which will equal 1/10 of 1% and reflects
the cost of the Transferor’s overhead, including costs of processing the
purchase of Receivables and other normal operation costs and a reasonable profit
margin.

 

None of the elements of the above-referenced formula, in respect of any purchase
of Receivables, will be adjusted following the related Transfer Date.

 

With respect to each calculation set forth above with respect to a Cut-Off Date,
such calculation as calculated on such Cut-Off Date and included in the
applicable Monthly Report shall remain in effect from and including the related
Cut-Off Date to but excluding the following Cut-Off Date.

 

For the initial Calculation Period, the Discount Percentage will be 98.6%.

 

Notwithstanding the foregoing, the Discount Percentage shall never be less than
97.5%.

 

“Eligible Foreign Receivable” shall mean an Eligible Receivable as to which the
Obligor is a resident of an Approved Foreign Country.

 

“Eligible Obligor” shall mean any Obligor, of which not more than 35% of such
Obligor’s aggregate Receivables are more than 120 days past their original due
date.

 

“Eligible Receivable” shall mean, at any time, any Receivable:

 

64

--------------------------------------------------------------------------------


 

(1)           which has been originated by any Seller and subsequently sold to
the Transferor pursuant to (and in accordance with) the Receivables Purchase
Agreement, and to which the Transferor has good title thereto, free and clear of
all Adverse Claims other than those imposed in connection with, or permitted by,
the Transaction Documents and Liens for taxes, assessments or other governmental
charges payable by the Transferor that are not yet due and payable;

 

(2)           which (together with the Collections and Related Security related
thereto) has been the subject of either (A) a valid transfer and assignment from
the Transferor to the Administrative Agent, on behalf of the Purchasers, of all
of the Transferor’s right, title and interest therein or (B) the grant of a
first priority perfected security interest therein (and in the Collections and
Related Security related thereto) in favor of the Administrative Agent, on
behalf of the Purchasers, in each case effective until termination of the
Receivables Transfer Agreement.

 

(3)           the Obligor of which is (A) a resident of the United States, a
U.S. territory or an Approved Foreign Country, (B) a Designated Obligor at the
time of the initial creation of an interest therein under the Receivables
Transfer Agreement, (C) not an Official Body or an Affiliate of any of the
parties to the Receivables Transfer Agreement, (D) not the subject of an Event
of Bankruptcy, and (E) an Eligible Obligor;

 

(4)           which is not a Delinquent Receivable or a Defaulted Receivable;

 

(5)           which (A) arises pursuant to a Contract with respect to which the
Seller has performed all obligations required to be performed by it thereunder,
including, without limitation, shipment of the merchandise and/or the
performance of the services purchased thereunder; and (B) according to the
Contract related thereto, has been billed and is required to be paid in full
within 60 days (or, in the case of the Specified Obligor, if applicable, 75
days) of the original billing date therefor in accordance with the terms of the
applicable Contract;

 

(6)           as to which the Obligor is not required to pay cash on delivery or
cash in advance;

 

(7)           which is (A) an “account” within the meaning of
Section 9-102(a)(2) of the Relevant UCC, or (B) a “payment intangible” within
the meaning of Section 9-102(a)(61) of such Relevant UCC;

 

(8)           which is denominated and payable only in United States dollars in
the United States;

 

(9)           which arises under a Contract that, together with the Receivable
related thereto, is in full force and effect and constitutes the legal, valid
and binding obligation of the related Obligor, enforceable against such Obligor
in accordance with its terms and is not subject to any litigation, dispute,
offset, counterclaim or other defense other than unexpired volume or pricing
discounts or

 

65

--------------------------------------------------------------------------------


 

rebates to which the obligor thereon may be entitled, provided that only such
portion of such receivable subject to any such dispute, offset, counterclaim or
defense shall be deemed ineligible under this criterion;

 

(10)         which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation in any material respect;

 

(11)         which (A) satisfies in all material respects all applicable
requirements of the Credit and Collection Policy, (B) is assignable without the
consent of, or notice to, the Obligor thereunder, and (C) complies at the time
of the initial creation of an interest therein under the Receivables Transfer
Agreement with such other reasonable criteria and requirements as the
Administrative Agent and the Required Purchasers have then specified to the
Transferor following five (5) days’ notice;

 

(12)         which was originated in the ordinary course of the applicable
Seller’s business or acquired from an originator approved by the Administrative
Agent and the Required Purchasers which approval shall not be unreasonably
withheld;

 

(13)         the Obligor of which has been directed to make all payments to a
specified account of the Transferor with respect to which there shall be a
Lock-Box Agreement in effect;

 

(14)         the assignment of which under the Receivables Purchase Agreement by
the Seller to the Transferor and the assignment of which under the Receivables
Transfer Agreement by the Transferor to the Purchasers does not violate,
conflict with or contravene any applicable laws, rules, regulations, orders or
writs or any contractual or other restriction, limitation or encumbrance and
does not require the consent of any Person;

 

(15)         which has not been compromised, adjusted or modified (including by
the extension of time for payment or the granting of any discounts, allowances
or credits), provided that only such portion of such receivable that has been so
compromised, adjusted or modified shall be deemed ineligible pursuant to this
criterion; and

 

(16)         which does not arise under a Contract that has been rewritten.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, supplemented or otherwise modified and in effect from time to time, and
the rules and regulations promulgated thereunder.

 

66

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean, with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code as such Person; (ii) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person; or (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above.

 

“Event of Bankruptcy” shall mean, with respect to any Person, (i) that such
Person (a) shall generally not pay its debts as such debts become due or
(b) shall admit in writing its inability to pay its debts generally or (c) shall
make a general assignment for the benefit of creditors; (ii) any proceeding
shall be instituted by or against such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, and, if instituted against such Person, shall remain undischarged
for a period of 60 days; or (iii) if such Person is not an individual, such
Person or any Subsidiary shall take any corporate or similar action to authorize
any of the actions set forth in the preceding clauses (i) or (ii).

 

“Excluded Receivable” shall mean, at any time prior to satisfaction of the
Inclusion Conditions with respect to a Special Obligor, all indebtedness owed to
any Seller by such Special Obligor under a Contract and rights of payment and
other payment obligations (whether or not earned by performance), whether
constituting an account, chattel paper, instrument, investment property or
general intangible, arising in connection with property or goods that have been
or are to be sold, leased or otherwise disposed of, or services rendered or to
be rendered, by such Seller, in each case, in its ordinary course of business
and the right to payment of any Finance Charges and other obligations of such
Special Obligor with respect thereto,

 

“Facility Limit” shall mean, at any time, an amount equal to the Aggregate
Commitment at any time in effect; provided, further, that from and after the
Termination Date, the Facility Limit shall at all times equal the Net
Investment.

 

“Facility Limit Increment Amount” shall mean $50,000,000.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to (a) the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day; as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.

 

“Fee Letter” shall mean the letter agreement, dated the Closing Date, between
the Transferor and the Administrative Agent, for the benefit and on behalf of
the Purchasers, with

 

67

--------------------------------------------------------------------------------


 

respect to the fees to be paid by the Transferor under the Transaction
Documents, as amended, supplemented or otherwise modified and in effect from
time to time.

 

“Fees” shall mean the fees payable pursuant to the Fee Letter.

 

“Finance Charges” shall mean, with respect to a Contract, any finance, interest,
late or similar charges owing by an Obligor pursuant to such Contract.

 

“Fiscal Month” shall mean a fiscal month of TriMas Corp.

 

“Fiscal Year” shall mean a fiscal year of TriMas Corp.

 

“Fully-Diluted Receivable” shall have the meaning specified in
Section 2.11(b) of the Receivables Transfer Agreement.

 

“Funded Amount” shall mean, with respect to any Purchaser for any day, the
portion of the Net Investment funded by such Purchaser for such day.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, subject to Section 1.02 of the Receivables Transfer Agreement.

 

“Guarantor” shall mean TriMas LLC in its capacity as Guarantor under the Limited
Guaranty set forth in Article IX of the Receivables Transfer Agreement.

 

“Guaranty” shall mean, with respect to any Person, any agreement by which such
person assumes, guarantees, endorses, contingently agrees to purchase or provide
funds for the payment of or otherwise becomes liable upon, the obligation of any
other Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any other creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit; provided, however, that the term “Guaranty”
shall not mean or include the endorsements by such Person of instruments for
deposit or collection in the ordinary course of business.

 

“Inclusion Conditions” shall mean, as to Excluded Receivables owing from any
Special Obligor, the following:

 

(a)                                TriMas Corp. shall have given the Transferor
and the Administrative Agent not less than 45 days’ prior written notice of its
desire to include as Receivables amounts owing from such Special Obligor as of
the first day of a specified future Calculation Period;

 

(b)                               The Collection Agent shall have delivered to
the Administrative Agent restated Monthly Reports for not less than the 12
Calculation Periods preceding the proposed date of inclusion, recomputing the
ratios and amounts set forth therein as if such Excluded Receivables had been
included in Receivables for the periods covered thereby, and none of such
restated Monthly Reports indicates that a  Termination Event under
Section 7.01(k), (l) or (m) would have occurred had they been so included;

 

68

--------------------------------------------------------------------------------


 

(c)                                The Administrative Agent shall have received
updated UCC searches against each of the relevant Sellers in its jurisdiction of
organization revealing no financing statements of record covering such Excluded
Receivables, and each of the financing statements filed against any Seller or
the Transferor shall have been amended to include such Excluded Receivables in
the collateral covered thereby;

 

(d)                               The Collection Agent and the Sellers shall
have instructed the applicable Special Obligor to make all payments in respect
of such Excluded Receivables directly to a Lock-Box Bank Account maintained
pursuant to a Lock-Box Agreement, duly executed by all parties thereto; and

 

(e)                                If reasonably deemed necessary by the
Administrative Agent, a Review shall have been conducted within the  3 months
prior to the proposed date of inclusion.

 

“Inclusion Date” means the date, if any, when obligations of any Special Obligor
that were formerly Excluded Receivables are included in “Receivables” following
satisfaction of the Inclusion Conditions.

 

“Incremental Transfer” shall mean a Transfer which is made pursuant to
Section 2.02(a) of the Receivables Transfer Agreement.

 

“Indebtedness” shall mean, with respect to any Person, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property other than accounts payable arising in the ordinary
course of such Person’s business on terms customary in the trade,
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) Capitalized Lease obligations and (vi) Guaranty
obligations.

 

“Indemnified Amounts” shall have the meaning specified in Section 2.20 of the
Receivables Transfer Agreement.

 

“Indemnified Parties” shall have the meaning specified in Section 2.20 of the
Receivables Transfer Agreement.

 

“Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any Official
Body, excluding (A) all franchise taxes, all taxes, levies, imposts, duties,
charges, fees, deductions and withholdings imposed on or measured by the net
income, capital or net worth or all taxes, levies, imposts, duties, charges,
fees, deductions and withholdings on doing business, in each case, imposed:

 

(i)                                     by the United States or any political
subdivision or taxing authority thereof or therein;

 

(ii)                                  by any jurisdiction under the laws of
which the Administrative Agent, any Purchaser or any Indemnified Party or
lending office is organized or in which its lending office is located, managed
or controlled or in which its principal

 

69

--------------------------------------------------------------------------------


 

office is located or any political subdivision or taxing authority thereof or
therein; or

 

(iii)                               by reason of any connection between the
jurisdiction imposing such tax and the Administrative Agent, any Purchaser, such
Indemnified Party or such lending office other than a connection arising-solely
from the Receivables Transfer Agreement or any other Transaction Document or any
transaction hereunder or thereunder,

 

(B) all penalties, interests, additions to taxes and expenses resulting from
gross negligence or willful misconduct on the part of the Administrative Agent,
any Purchaser or any Indemnified Party, as the case may be, and (C) all taxes,
levies, imposts, duties, charges, fees, deductions and withholdings imposed by
reason of the failure of any Indemnified Party to comply with its obligations,
if any, under Section 2.22(b) of the Receivables Transfer Agreement (including,
without limitation, its inability to comply with Section 2.22(b)(i) of the
Receivables Transfer Agreement.

 

“Indenture” shall mean that certain Indenture governing the 9-3/4% senior
secured notes due 2017 among TriMas Corp. the various guarantors party thereto
and The Bank of New York Mellon Trust Company, as Trustee.

 

“Initial Incremental Transfer Date” shall mean the date of the initial
Incremental Transfer.

 

“Interim Report” shall mean a report, in substantially the form attached to the
Receivables Transfer Agreement as Exhibit D or in such other form as is mutually
agreed to by the Transferor and the Administrative Agent, delivered by the
Collection Agent to the Administrative Agent on each Interim Reporting Date
occurring while any Net Investment is outstanding or in any week in which a
Transfer is to occur.

 

“Interim Reporting Date” shall mean (a) the third Business Day of each calendar
week, and (b) at any time requested by the Administrative Agent, each Business
Day.

 

“Interim Settlement Date” shall mean (a) the Business Day immediately succeeding
each Interim Reporting Date on which the applicable Interim Report reveals that
the Percentage Interest exceeds the Maximum Percentage Interest, or (b) any
Interim Reporting Date on which the applicable Interim Report reveals that the
Net Investment exceeds the Facility Limit.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“Leverage Ratio” shall have the meaning specified in the Credit Agreement as in
effect on the Closing Date or as such definition (or any of its components) may
thereafter be amended with the consent of the Administrative Agent hereunder. 
For purposes of computing the Stress Factor, the Leverage Ratio for any
Calculation Period (or portion thereof) shall be the Leverage Ratio in effect as
of the last day of the most recently completed fiscal quarter for which
financial statements are required to have been delivered by TriMas Corp. to the
Administrative Agent under the Receivables Transfer Agreement (it being
understood that any change in the Leverage

 

70

--------------------------------------------------------------------------------


 

Ratio shall become effective immediately on the date on which such financial
statements are required to have been delivered).

 

“LIBOR Market Index Rate” shall mean, for any day, the three-month Eurodollar
Rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page.

 

“Limited Guaranty” shall mean the Guaranty of the Guarantor under Article IX of
the Receivables Transfer Agreement.

 

“LMIR” shall mean, on any date of determination, a rate per annum equal to the
LIBOR Market Index Rate, plus the Applicable Margin.

 

“LMIR Tranche” shall mean a Tranche as to which Discount is calculated at the
LMIR plus the Applicable Margin.

 

“LMIR Tranche Period” shall mean, with respect to an LMIR Tranche, a calendar
month or any portion thereof.

 

“Lock-Box Account” shall mean an account maintained by the Transferor or an
account holder identified in any Lock-Box Agreement at a Lock-Box Bank for the
purpose of receiving Collections from Receivables.

 

“Lock-Box Agreement” shall mean an agreement between the Collection Agent, the
Transferor, any applicable account holder identified therein, the Administrative
Agent and a Lock-Box Bank in a form reasonably acceptable to the Administrative
Agent.

 

“Lock-Box Bank” shall mean each of the banks set forth in Exhibit B to the
Receivables Transfer Agreement, and such banks as may be added thereto or
deleted therefrom pursuant to Section 2.09 of the Receivables Transfer
Agreement.

 

“Loss Reserve Ratio” shall mean, on any day, the product of (a) the Stress
Factor, and (b) the highest three-month average Default Ratio that occurred
during the twelve (12) most recent Calculation Periods, and (c) the Default
Horizon Ratio.

 

“Material Adverse Effect” shall mean any event or condition which would have a
material adverse effect on (i) the collectability of the Receivables, (ii) the
condition (financial or otherwise), businesses or properties of the Transferor,
the Guarantor or any Seller, (iii) the ability of the Transferor, the Guarantor
or any Seller to perform its respective obligations under the Transaction
Documents, to which it is a party or (iv) the interests of the Administrative
Agent or the Purchasers under the Transaction Documents; provided, however, that
for purposes of clauses (ii) and (iii) an event or condition will not be deemed
to have a Material Adverse Effect unless such event or condition, in the
reasonable discretion of the Administrative Agent and the Required Purchasers,
is reasonably likely to have a material adverse effect on the condition
(financial or otherwise) of TriMas Corp. on a consolidated basis or on the
Transferor.

 

“Maximum Percentage Interest” shall mean 100%.

 

71

--------------------------------------------------------------------------------


 

“Monthly Payment Date” shall mean the fifth day of each calendar month after the
date of the Receivables Transfer Agreement (commencing January 5, 2010) or, if
such day is not a Business Day, the next succeeding Business Day.

 

“Monthly Report” shall have the meaning specified in Section 2.12(b) of the
Receivables Transfer Agreement.

 

“Monthly Reporting Date” shall mean the 20th of each calendar month after the
date of the Receivables Transfer Agreement or, if such 20th day is not a
Business Day, the next succeeding Business Day.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors and
assigns.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by the Transferor, the
Seller or any ERISA Affiliate of the Transferor or the Seller on behalf of its
employees.

 

“Net Investment” shall mean the sum of the cash amounts paid to the Transferor
by the Purchasers for all Incremental Transfers minus the aggregate amount of
Collections received and applied by the Administrative Agent to reduce such Net
Investment pursuant to Section 2.05, 2.06 or 2.10 of the Receivables Transfer
Agreement; provided that the Net Investment shall be restored and reinstated in
the amount of any Collections so received and applied if, at any time, the
distribution of such Collections is rescinded or must otherwise be returned for
any reason.

 

“Net Receivables Balance” shall mean, at any time, the aggregate Outstanding
Balance of the Eligible Receivables at such time, as reduced by (without
duplication) the aggregate amount for all Designated Obligors by which the
Outstanding Balance of all Eligible Receivables of each Designated Obligor
exceeds the product of the Concentration Limit for such Designated Obligor
multiplied by the Outstanding Balance of all Eligible Receivables of such
Designated Obligor.

 

“Obligor” shall mean a Person obligated to make payments for the provision of
goods and services pursuant to a Contract.

 

“OFAC” shall mean The U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Outstanding Balance” shall mean, with respect to any Receivable at any time,
the then outstanding principal amount thereof, excluding any accrued and
outstanding Finance Charges related thereto.

 

“Parent Compliance Certificate” shall mean each certificate delivered pursuant
to Section 5.01(c) of the Credit Agreement.

 

72

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning given to such term in Section 10.06(c) of
the Receivables Transfer Agreement.

 

“Percentage Interest” shall mean, an undivided percentage interest (computed as
set forth below) associated with a designated Funded Amount, selected pursuant
to the terms and conditions hereof in (i) each Receivable arising prior to the
time of the most recent computation or recomputation of such undivided interest,
(ii) all Related Security with respect to each such Receivable, and (iii) all
Collections with respect to, and other proceeds of, each such Receivable.  Each
such undivided percentage interest shall equal (a) prior to the Termination
Date:

 

FA + RR

NRB

 

where:

 

FA                           = the Funded Amount of such Transferred Interest

 

NRB                   = the Net Receivables Balance

 

RR                            = the Required Reserve

 

and (b) upon the occurrence of and after the Termination Date, 100%.

 

The Percentage Interest shall be calculated by the Collection Agent on the day
of the initial Incremental Transfer under the Receivables Transfer Agreement. 
Thereafter, until the Termination Date, the Collection Agent shall recompute the
Percentage Interest at the time of each Incremental Purchase pursuant to
Section 2.02(a) of the Receivables Transfer Agreement and as of the close of
business on each Business Day and report such recomputation to the
Administrative Agent in the Settlement Statements and as otherwise requested by
any Purchaser.  The Percentage Interest shall remain constant from the time as
of which any such computation or recomputations is made until the time as of
which the next such recomputations shall be made, notwithstanding any additional
Receivables arising, any Incremental Transfer made pursuant to such
Section 2.02(a) or any reinvestment Transfer made pursuant to
Section 2.02(b) and 2.05 of the Receivables Transfer Agreement during any period
between computations of the Percentage Interest.  The Percentage Interest shall
remain constant at 100% at all times on and after the Termination Date until
such time as the Administrative Agent, on behalf of the Purchasers, shall have
received payment in full in cash of the Aggregate Unpaids at which time the
Percentage Interest shall equal zero.

 

“Permitted Originator Encumbrances” shall mean (a) Liens for taxes, assessments
or other governmental charges not yet due and payable or that are being
contested in accordance with the terms and conditions of Section 4.02(q) of the
Purchase Agreement (but only to the extent that any Lien imposed to secure
payment of such taxes or assessments or other governmental charges is an
inchoate tax lien), (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens under ERISA), (c) pledges or deposits
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Seller is a party as lessee made in the ordinary
course of business, (d) deposits securing statutory obligations of any Seller,
(e) inchoate and unperfected workers’, mechanics’ suppliers’ or similar Liens
arising in the ordinary course of business, (f) carriers’, warehousemen’s or
other similar possessory Liens arising in the ordinary course of business,
(g) deposits securing, or in lie of, surety, appeal

 

73

--------------------------------------------------------------------------------


 

or customs bonds in proceedings to which any Seller is a party, (h) any
attachment or judgment Lien not constituting a Termination Event under
Section 9.01(f) of the Receivables Transfer Agreement and (i) Liens in favor of
lenders under the Credit Agreement and Liens in favor of holders of notes issued
under the Indenture.

 

“Person” shall mean any corporation, limited liability company, natural person,
firm, joint venture, partnership, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

 

“Potential Termination Event” shall mean an event which but for the lapse of
time or the giving of notice, or both, would constitute a Termination Event.

 

“Proceeds” shall mean “proceeds” as defined in Section 9-102(a)(64) of the
Relevant UCC.

 

“Pro Rata Share” shall mean, on any date of determination, with respect to any
Purchaser, the ratio (expressed as a percentage) of such Purchaser’s Commitment
to the Aggregate Commitment at such time.

 

“Purchase Price”, as used in any Receivables Purchase Agreement, shall have, the
meaning set forth in Section 3.01 of the Receivables Purchase Agreement.

 

“Purchase Termination Date” shall have the meaning specified in Section 8.01 of
the Receivables Purchase Agreement.

 

“Purchased Receivables Percentage” means, with respect to any Seller (or Seller
Division) as to which TriMas Corp. has submitted a Seller Termination Request,
the percentage equivalent of a fraction, the numerator of which is an amount
equal to the aggregate Outstanding Balance of Receivables sold by such Seller
(or Seller Division) as of the applicable Seller Termination Request Date, and
the denominator of which is an amount equal to the aggregate Outstanding Balance
of all Receivables as of such date.

 

“Purchaser” shall mean each of the banks and other financial institutions
identified on Schedule B to the Receivables Transfer Agreement, as the same may
be amended, supplemented or otherwise modified and in effect from time to time.

 

“Receivable” shall mean the United States dollar-denominated indebtedness owed
to the applicable Seller by an Obligor under a Contract and rights of payment
and other payment obligations (whether or not earned by performance), whether
constituting an account, chattel paper, instrument, investment property or
general intangible, arising in connection with property or goods that have been
or are to be sold, leased or otherwise disposed of, or services rendered or to
be rendered, by such Seller, in each case, in its ordinary course of business
and includes the right to payment of any Finance Charges and other obligations
of such Obligor with respect thereto; provided, however, in no event shall any
Excluded Receivable constitute a “Receivable.”  Notwithstanding the foregoing,
once a Receivable has been deemed collected pursuant to Section 2.10 of the
Receivables Transfer Agreement, it shall no longer constitute a Receivable for
purposes of computing any ratio under the Receivables Transfer Agreement.

 

74

--------------------------------------------------------------------------------


 

“Receivables Purchase Agreement” shall mean the Amended and Restated Receivables
Purchase Agreement.  dated as of December 29, 2009, by and among TriMas
Corporation, the Sellers, as sellers, and the Transferor, as purchaser, as such
agreement may be amended, supplemented or otherwise modified and in effect from
time to time.

 

“Receivables Transfer Agreement” shall mean the Receivables Transfer Agreement,
dated as of December 29, 2009, by and between the Transferor, TriMas Corp.,
individually, as Collection Agent and TriMas LLC, individually, as Guarantor,
the Purchasers and the Administrative Agent, as such agreement may be amended,
supplemented or otherwise modified and in effect from time to time.

 

“Recipient” shall have the meaning specified in Section 2.15 of the Receivables
Transfer Agreement.

 

“Records” shall mean all Contracts and other documents, books, records and other
writings and information (including, without limitation, computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) maintained with respect to Receivables and the related Obligors.

 

“Reduction Notice” shall mean an irrevocable notice of a reduction in the Net
Investment pursuant to Section 2.06(d) of the Receivables Transfer Agreement,
executed by the Transferor, substantially in the form of Exhibit G to the
Receivables Transfer Agreement.

 

“Related Security” shall mean, with respect to any Receivable, all of the
applicable Seller’s or Transferor’s right, title and interest in, to and under:

 

(a)                                  the merchandise (including returned or
repossessed merchandise), if any, the sale of which by such Seller gave rise to
such Receivable;

 

(b)                                 all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements naming the applicable
Obligor as debtor describing any collateral securing such Receivable;

 

(c)                                  all guarantees, indemnities, warranties,
insurance (and proceeds thereof) or other agreements or arrangements of any kind
from time to time supporting or securing payment of such Receivable whether
pursuant to the Contract related to such Receivable or otherwise;

 

(d)                                 all Records related to such Receivable;

 

(e)                                  in the case of the Administrative Agent for
the benefit of the Purchasers, all rights and remedies of the Transferor under
the Receivables Purchase Agreement, together with all financing statements
naming any Seller as debtor or seller and the Transferor as secured party or
buyer filed in connection therewith; and

 

75

--------------------------------------------------------------------------------


 

(f)                                    all Proceeds of any of the foregoing.

 

“Relevant UCC” shall mean, with respect to any state, the Uniform Commercial
Code as from time to time in effect in such state.

 

“Required Purchasers” shall mean Purchasers having Pro Rata Shares in the
aggregate equal to more than 50% or, if the Commitments have been terminated,
having more than 50% of the Net Investment; provided that the Commitment of any
Defaulting Purchaser that has not paid all amounts due and owing by it in
respect of Purchases, it was obliged to make shall not be included in the
Commitments for purposes of this definition.

 

“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve Ratio, the Carrying Cost Reserve Ratio, the Dilution Reserve Ratio
and the Servicing Fee Reserve Ratio, times (b) the Net Receivables Balance as of
the Cut-Off Date immediately preceding such Calculation Period.

 

“Required Reserve Factor Floor” shall mean, for any Calculation Period, the
greater of (a) 25%, and (b) the sum (expressed as a percentage) of (i) the
Concentration Floor Percentage, plus (ii) the product of the Adjusted Dilution
Ratio and the Dilution Horizon Ratio, in each case, as of the immediately
preceding Cut-Off Date plus (iii) Carrying Cost Reserve Ratio and Servicing Fee
Reserve Ratio.

 

“Responsible Officer” shall mean with respect to any Seller or the Transferor,
any officer directly or indirectly responsible for the execution of the
transactions contemplated by the Transaction Documents.

 

“Review” shall have the meaning specified in Section 5.01(d) of the Receivables
Transfer Agreement.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean  (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Seller Addition Date” shall have the meaning specified in Section 7.02 of the
Receivables Purchase Agreement.

 

“Seller Division” shall mean any business unit or operating assets acquired by a
Seller which is made part of an existing division of a Seller or made a new
division (but not a subsidiary) of a Seller.

 

76

--------------------------------------------------------------------------------


 

“Seller Termination Request” shall have the meaning specified in
Section 8.03(b) of the Receivables Purchase Agreement.

 

“Seller Termination Request Date” shall have the meaning specified in
Section 8.03(b) of the Receivables Purchase Agreement.

 

“Sellers” shall have the meaning specified in the recitals to the Receivables
Purchase Agreement.

 

“Servicing Fee” shall mean the fees payable by the Transferor to the Collection
Agent in an amount equal to the Servicing Fee Percentage multiplied by the
amount of the aggregate Outstanding Balance of the Receivables or such other
amount as may be determined pursuant to Section 6.02(b) of the Receivables
Transfer Agreement.  Such fee shall accrue from the date of the initial purchase
of an interest by a Purchaser in the Receivables to the later of the Termination
Date or the date on which the Percentage Interest is reduced to zero.  On or
prior to the Termination Date, and provided that no Potential Termination Event
shall have occurred and be continuing, such fee shall be payable only from
Collections pursuant to, and subject to the priority of payments set forth in,
Section 2.05 of the Receivables Transfer Agreement.  After the Termination Date
or during the continuation of a Potential Termination Event, such fee shall be
payable only from Collections pursuant to, and subject to the priority of
payments set forth in, Section 2.06 of the Receivables Transfer Agreement.

 

“Servicing Fee Percentage” shall mean 0.50% per annum or, at any time when
TriMas Corp. or any of its Affiliates is not the Collection Agent and a higher
market rate is then prevailing, such higher market-rate percentage as may be
agreed to by the Administrative Agent and the Collection Agent from time to
time.

 

“Servicing Fee Reserve Ratio” shall mean, at any time, an amount equal to the
product of (i) the Servicing Fee Percentage and (ii) a fraction having as the
numerator, the highest DSO for the most recent 12 Calculation Periods, and as
the denominator, 360.

 

“Settlement Statement” shall mean a Monthly Report or an Interim Report, as the
case may be.

 

“Solvent” shall mean, with respect to any Person, that the fair value of the
assets of such Person (both at fair valuation and at present fair saleable
value) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date and that, as of such date, such Person is able to pay all
liabilities of such Person as such liabilities mature and such Person does not
have unreasonably small capital with which to carry on its business.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Adjustment” shall have the meaning specified in the Fee Letter.

 

“Special Obligor” shall have the meaning specified in the Fee Letter.

 

77

--------------------------------------------------------------------------------


 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by the Sellers or the Transferor, in each case as
specified in the legal opinion of Cahill Gordon & Reindel LLP relating to
certain bankruptcy matters delivered on the Closing Date.

 

“Specified Level” shall mean, as of the last day of any fiscal quarter ending
during any period set forth below, the ratio set forth opposite such period:

 

Period

 

Ratio

 

October 1, 2009 to March 31, 2010

 

4.50 to 1.00

 

April 1, 2010 to June 30, 2010

 

4.75 to 1.00

 

July 1, 2010 to December 31, 2010

 

4.50 to 1.00

 

January 1, 2011 to June 30, 2011

 

4.25 to 1.00

 

July 1, 2011 to September 30, 2011

 

4.00 to 1.00

 

October 1, 2011 to September 30, 2012

 

3.75 to 100

 

thereafter

 

3.50 to 1.00

 

 

“Specified Obligor” shall have the meaning specified in the Fee Letter.

 

“Standard & Poor’s” or “S&P” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and its successors and assigns.

 

“Stress Factor” shall mean (a) for any Calculation Period for which the Leverage
Ratio is less than the Specified Level, 1.50, and (b) at the option of the
Administrative Agent, for each Calculation Period for which the Leverage Ratio
is greater than or equal to the Specified Level, the Stress Factor may be
changed to 2.25; provided, however, that (i) if a Parent Compliance Certificate
is not delivered when due in accordance with Section 5.01(a)(xi), the Stress
Factor will be deemed to be 2.25 until the first day of the Calculation Period
following delivery of a Parent Compliance Certificate revealing a Leverage Ratio
of less than the applicable Specified Level; (ii) if any Parent Compliance
Certificate delivered proves to understate the Leverage Ratio, then the Stress
Factor will be retroactively adjusted to the proper level and if such adjustment
results in the Percentage Interest exceeding the Maximum Percentage Interest,
the Transferor will immediately pay an amount to the Administrative Agent’s
Account for application to the Net Investment sufficient to eliminate such
excess; and (iii) if any Parent Compliance Certificate delivered proves to
overstate the Leverage Ratio, the Stress Factor shall be prospectively adjusted
as of the first day of the Calculation Period in which a corrected certificate
is delivered.

 

“Subordinated Note” shall have the meaning specified in Section 3.02(b) of the
Receivables Purchase Agreement.

 

“Subsidiary” of a Person shall mean any Person more than 50% of the outstanding
voting interests of which shall at any time be owned or controlled, directly or
indirectly, by such Person

 

78

--------------------------------------------------------------------------------


 

or by one or more Subsidiaries of such Person or any similar business
organization which is so owned or controlled.

 

“Termination Date” shall mean with respect to each Purchaser the earliest of
(i) the Business Day designated by the Transferor to the Purchasers as the
Termination Date at any time following thirty (30) Business Days’ written notice
to the Purchasers, (ii) the day upon which a Termination Date is declared or
automatically occurs relating to a Termination Event pursuant to
Section 7.02(a) of the Receivables Transfer Agreement, (iii) the Commitment
Expiry Date, and (iv) the Purchase Termination Date with respect to all of the
Sellers under the Receivables Purchase Agreement.

 

“Termination Event” shall mean an event described in Section 7.01 of the
Receivables Transfer Agreement

 

“Tranche” shall mean each Purchaser’s Funded Amount.

 

“Tranche Period” shall mean an ABR Tranche Period or an LMIR Tranche Period, as
applicable.

 

“Tranche Rate” shall mean (a) at any time while the LMIR is available, the sum
of the LMIR plus the Applicable Margin, and (b) at all other times, the sum of
the Alternate Base Rate plus the Applicable Margin.

 

“Transaction Documents” shall mean, collectively, the Receivables Transfer
Agreement, the Receivables Purchase Agreement, the Fee Letter, the Lock-Box
Agreements, the Subordinated Note and all of the other instruments, documents,
certificates and other agreements executed and delivered by the Sellers or the
Transferor in connection with any of the foregoing, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Transfer” shall mean a conveyance, transfer and assignment by the Transferor to
the Purchasers of an undivided percentage ownership interest in Receivables and
Related Security pursuant to, and in accordance with the Receivables Transfer
Agreement (including, without limitation, as a result of any reinvestment
Collections in Transferred Interests pursuant to Section 2.02(b) and 2.05 of the
Receivables Transfer Agreement).

 

“Transfer Date” shall mean, with respect to each Transfer, the Business Day on
which such Transfer is made.

 

“Transfer Price” shall mean, with respect to any incremental Transfer, the
amount paid to the Transferor by the Purchasers.  The Transfer Price for any
Incremental Transfer shall be equal to the aggregate Net Investment (including
such Incremental Transfer) minus the aggregate portion of the Net Investment
paid in connection with all prior Transfers.

 

“Transferor” shall mean TSPC, Inc., a Nevada corporation, and its successors and
permitted assigns.

 

79

--------------------------------------------------------------------------------


 

“Transferred Interest” shall mean, on any date of determination, an undivided
percentage ownership interest of the Purchasers in (i) each and every then
outstanding Receivable, (ii) all Related Security with respect to each such
Receivable, (iii) all Collections with respect thereto, and (iv) other Proceeds
of the foregoing, which undivided ownership interest shall be equal to the
Percentage Interest at such time, and only at such time (without regard to prior
calculations).  The Transferred Interest in each Receivable, together with
Related Security, Collections and Proceeds with respect thereto, shall at all
times be equal to the Transferred Interest in each other Receivable, together
with Related Security, Collections and Proceeds with respect thereto.  To the
extent that the Transferred Interest shall decrease as a result of a
recalculation of the Percentage Interest, the Purchasers shall be considered to
have reconveyed to the Transferor an undivided percentage ownership interest in
each Receivable, together with Related Security, Collections and Proceeds with
respect thereto, in an amount equal to such decrease such that, in each case,
the Transferred Interest in each Receivable shall be equal to the Transferred
Interest in each other Receivable.

 

“Transfer Notice” shall have the meaning specified in Section 2.02(a) of the
Receivables Transfer Agreement.

 

“Transfer Supplement” shall have the meaning specified in Section 10.06(d)(i) of
the Receivables Transfer Agreement.

 

“TriMas Corp.” shall mean the TriMas Corporation, a Delaware corporation, and
its successors and assigns.

 

“TriMas LLC” shall mean the TriMas Company LLC, a Delaware limited liability
company, and its successors and assigns.

 

“U.S.” or “United States” shall mean the United States of America and its
territories.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, in its individual capacity, and its successors.

 

80

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PURCHASERS AND THEIR COMMITMENTS

 

Purchaser(s)

 

Commitment(s)

 

 

 

 

 

Wachovia Bank, National Association, and its successors
6 Concourse Parkway, Suite 1450
Atlanta, GA 30328
Attn:     Eero Maki
Phone:  (404) 732-0821
Fax:      (404)  732-0801
Email:  Eero.Maki@wachovia.com

 

$

75,000,000

 

 

81

--------------------------------------------------------------------------------